Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

by and between

GRAPHIC PACKAGING INTERNATIONAL, INC.,

BLUEGRASS LABELS COMPANY, LLC

and

MCC-NORWOOD, LLC

Dated as of February 1, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I Definitions

     1   

1.01

 

Definitions

     1   

1.02

 

Interpretation

     7   

Article II Purchase and Sale, Purchase Price, Allocation and Other Related
Matters

     7   

2.01

 

Purchase and Sale

     7   

2.02

 

Purchase Price

     10   

2.03

 

Determination of Adjustment Amount

     10   

2.04

 

Purchase Price Settlement

     12   

2.05

 

Assumed Liabilities; Retained Liabilities

     12   

2.06

 

Sales and Transfer Taxes

     14   

2.07

 

Allocation of Purchase Price

     14   

2.08

 

Prorations and Adjustments

     15   

Article III Closing and Closing Date Deliveries

     15   

3.01

 

Closing

     15   

3.02

 

Closing Deliveries by Sellers

     15   

3.03

 

Closing Deliveries by Buyer

     16   

3.04

 

Cooperation

     17   

Article IV Representations and Warranties of Sellers

     17   

4.01

 

Authority

     17   

4.02

 

Due Formation and Qualification; Equity Interests

     18   

4.03

 

No Violations and Consents

     18   

4.04

 

Financial Statements

     18   

4.05

 

Material Changes in the Business

     19   

4.06

 

Assets

     20   

4.07

 

Contracts

     20   

4.08

 

Real Property

     21   

4.09

 

Title to Tangible Personal Property

     22   

4.10

 

Accounts Receivable

     23   

4.11

 

Litigation

     23   

4.12

 

Compliance With Laws

     23   

4.13

 

Labor Matters

     23   

4.14

 

Employee Benefit Matters

     24   

4.15

 

Taxes

     25   

4.16

 

Licenses and Permits

     25   

4.17

 

Environmental Matters

     26   

4.18

 

Brokers

     27   

4.19

 

Insurance

     27   

4.20

 

Intellectual Property

     27   

4.21

 

Inventory

     28   

4.22

 

Product Warranties

     28   

4.23

 

Certain Business Relationships with the Business

     28   

4.24

 

Customers; Suppliers

     28   

Article V Representations and Warranties of Buyer

     29   

5.01

 

Due Formation

     29   

 

- i -



--------------------------------------------------------------------------------

5.02

 

Authority

     29   

5.03

 

No Violations

     29   

5.04

 

Brokers

     29   

5.05

 

Litigation

     29   

5.06

 

Financial Ability

     30   

Article VI Certain Covenants

     30   

6.01

 

Government Filings

     30   

6.02

 

Access to Records

     30   

6.03

 

Conduct Pending Closing

     31   

6.04

 

Consents

     32   

6.05

 

Investigation

     32   

6.06

 

Commercially Reasonable Efforts

     32   

6.07

 

Cooperation with Financing

     32   

6.08

 

Exclusivity

     33   

6.09

 

Notice of Developments

     33   

6.10

 

Environmental Matters

     33   

6.11

 

[Intentionally Omitted]

     35   

6.12

 

Make Good Provision

     35   

6.13

 

Tax Matters

     35   

Article VII Conditions to Closing Applicable to Buyer

     36   

7.01

 

Bring-Down of Sellers Warranties and Covenants

     36   

7.02

 

No Order

     36   

7.03

 

Compliance with HSR Act

     36   

7.04

 

Closing Deliverables

     36   

Article VIII Conditions to Closing Applicable to Sellers

     37   

8.01

 

Bring-Down of Buyer Warranties and Covenants

     37   

8.02

 

No Order

     37   

8.03

 

Payment of the Closing Payment

     37   

8.04

 

Compliance with HSR Act

     37   

8.05

 

Closing Deliverables

     37   

Article IX Termination

     37   

9.01

 

Termination

     37   

9.02

 

Effect of Termination

     38   

Article X Indemnification

     38   

10.01

 

Survival

     38   

10.02

 

GPII Indemnification

     38   

10.03

 

Limitations

     39   

10.04

 

Buyer Indemnification

     40   

10.05

 

Indemnification Notice

     40   

10.06

 

Indemnification Procedure

     41   

10.07

 

Effect of Indemnity Payments

     41   

10.08

 

Exclusive Remedy

     41   

10.09

 

Escrow

     42   

10.10

 

Norwood Expense Notices

     42   

Article XI Employee Matters

     42   

11.01

 

Employment of Employees

     42   

 

- ii -



--------------------------------------------------------------------------------

11.02

 

Sellers’ Employee Plans

     43   

11.03

 

COBRA; WARN Act

     43   

11.04

 

Wage Reporting

     43   

11.05

 

Vacation

     44   

11.06

 

Buyer’s Employee Plans

     44   

11.07

 

Management Incentive Plan

     44   

11.08

 

Effect of Agreement

     44   

Article XII Certain Other Understandings

     44   

12.01

 

Post-Closing Access to Records and Records Retention

     44   

12.02

 

Consents Not Obtained at Closing

     45   

12.03

 

Bulk Sale Waiver

     46   

12.04

 

Use of Business Names

     46   

12.05

 

Communications and Remittances

     46   

Article XIII Miscellaneous

     47   

13.01

 

Cost and Expenses

     47   

13.02

 

Entire Agreement

     47   

13.03

 

Counterparts

     47   

13.04

 

Assignment, Successors and Assigns

     47   

13.05

 

Severability

     47   

13.06

 

Headings

     47   

13.07

 

Governing Law

     48   

13.08

 

Press Releases

     48   

13.09

 

U.S. Dollars

     48   

13.10

 

Notices

     48   

13.11

 

No Third Party Beneficiaries

     49   

13.12

 

Jurisdiction and Consent to Service

     49   

13.13

 

Equitable Remedies

     50   

13.14

 

WAIVER OF A JURY TRIAL

     50   

13.15

 

No Presumption Against Drafter

     50   

13.16

 

Parent Guaranty

     50   

 

 

- iii -



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

   Page  

Accounting Principles

     1   

Accounts Receivable

     8   

Adjustment Amount

     12   

Adjustment Report

     11   

Affiliate

     1   

Agreement

     1   

Antitrust Laws

     1   

Assignment of Intellectual Property

     16   

Assumed Contracts

     8   

Assumed Liabilities

     13   

Assumed Net Debt

     2   

Assumed Net Debt Difference

     2   

Bill of Sale

     16   

Business

     2   

Business Day

     2   

Business Employees

     43   

Business Intellectual Property

     2   

Business Real Property

     2   

Buyer

     1   

Buyer Indemnitees

     39   

Buyer Material Adverse Effect

     2   

CERCLA

     3   

Closing

     15   

Closing Balance Sheet

     11   

Closing Date

     15   

Closing Date Consideration Calculation Certificate

     10   

Closing Payment

     10   

CNS

     34   

COBRA

     44   

Code

     2   

Confidentiality Agreement

     2   

Consents

     32   

Consultant

     34   

Deductible

     40   

Disclosure Letter

     2   

DOJ

     30   

Employee Plan

     3   

End Date

     38   

Environmental Laws

     3   

Environmental Permits

     26   

Environmental Representations

     39   

ERISA

     25   

Term

   Page  

Escrow Agent

     17   

Escrow Agreement

     17   

Escrow Amount

     10   

Estimated Assumed Net Debt

     11   

Estimated Closing Balance Sheet

     10   

Expense Notice

     42   

Expiration Date

     39   

Facilities

     1   

Financial Effective Time

     3   

Financial Statements

     3   

FTC

     30   

Fundamental Representations

     39   

GAAP

     3   

Governmental Authority

     3   

GPII

     1   

Greensboro Facility

     1   

Greensboro Lease Agreements

     3   

Greensboro Warehouse Facility

     1   

Hazardous Substances

     3   

HSR Act

     4   

Improvements

     23   

Indebtedness

     4   

Indemnified Party

     41   

Indemnifying Party

     41   

Independent Auditors

     12   

Initial Phase-out Period

     46   

Instrument of Assumption

     16   

Intellectual Property Rights

     4   

Interim Financial Statements

     3   

Inventory

     4   

IRS

     4   

Knowledge of Sellers

     4   

Labels Company

     1   

Law

     4   

Lease Agreements

     22   

Leased Real Property

     4   

Lien

     5   

Losses

     39   

Material Adverse Effect

     5   

Material Contracts

     20   

Most Recent Balance Sheet Date

     5   

NFA

     34   

Non-competition Agreement

     16   

 

 

- i -



--------------------------------------------------------------------------------

Norwood Deed

     16   

Norwood Facility

     1   

Norwood Remediation

     35   

Norwood Remediation Expenses

     5   

Notice of Claim

     41   

OAC

     34   

ORC

     34   

Order

     5   

Ordinary Course

     6   

Owned Real Property

     6   

Parent

     1   

Parent Guaranty

     51   

Party

     6   

Permits

     26   

Permitted Exceptions

     6   

Permitted Norwood Phase II

     34   

Person

     6   

Post-Closing Assumed Net Debt Certificate

     11   

Pre-Closing Environmental Matters

     6   

Proceeding

     23   

Prorated Amounts

     11   

Proration Adjustment

     6   

Proration Certificate

     11   

Purchase Price

     10   

Purchase Price Allocation Schedule

     15   

Purchased Assets

     8   

Remediation Consultant

     34   

Remediation Standards

     34   

Retained Assets

     9   

Retained Liabilities

     13   

Seller Employee Plans

     25   

Seller Indemnitees

     41   

Sellers

     1   

Settlement Agreement

     17   

Settlement Date

     12   

Successor Liability Taxes

     26   

Taxes

     7   

Taxing Authority

     7   

Transaction Documents

     7   

Transfer Taxes

     14   

Transferred Employees

     43   

Transition Services Agreement

     7   

Union

     14   

Vehicles

     7   

WARN

     44   

Work Plan

     34   

Year End Financial Statements

     3   

 

 

- ii -



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement is made and entered into this 1st day of February,
2014, (this “Agreement”) by and between Graphic Packaging International, Inc., a
Delaware corporation (“GPII”), Bluegrass Labels Company, LLC, a Delaware limited
liability company (“Labels Company” and, together with GPII, the “Sellers”),
MCC-Norwood, LLC, an Ohio limited liability company (“Buyer”) and, solely for
the purposes of Section 13.16, Multi-Color Corporation, an Ohio corporation
(“Parent”).

Recitals:

A. Sellers own or lease and operate (1) two manufacturing facilities, located in
Norwood, Ohio (the “Norwood Facility”) and Greensboro, North Carolina (the
“Greensboro Facility”), respectively, and (2) a warehouse facility located in
Greensboro, North Carolina (the “Greensboro Warehouse Facility”) (collectively,
the “Facilities”) at and from which they operate the Business.

B. Sellers desire to sell the Purchased Assets and transfer the Assumed
Liabilities to Buyer, and Buyer desires to acquire the Purchased Assets and
undertake, assume and perform the Assumed Liabilities, all on the terms and
subject to the conditions hereinafter set forth.

Now, therefore, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. In addition to the terms defined in this Agreement, whenever
used herein, the following capitalized terms shall have the meanings set forth
below:

“Accounting Principles” shall mean United States generally accepted accounting
principles subject to the exceptions set forth in Exhibit A attached hereto.

“Affiliate” shall mean a Person which, directly or indirectly, is controlled by,
controls or is under common control with, another Person. As used in the
preceding sentence, “control” shall mean (a) the ownership of more than 50% of
the voting securities or other voting interest of any Person or (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Antitrust Laws” shall mean the HSR Act, the Sherman Act, as amended, the
Clayton Antitrust Act, as amended, the Federal Trade Commission Act, as amended,
and any other federal, state or foreign Law or Order designed to prohibit,
restrict or regulate actions in order to promote or enhance competition and/or
prevent monopolization or restraint of trade.

“Assumed Net Debt” means, without duplication, the sum of the following each to
the extent constituting Assumed Liabilities: (a) all obligations of the Sellers
to pay the deferred purchase price of property or services (other than for
amounts due with respect to trade creditors

 

- 1 -



--------------------------------------------------------------------------------

which shall be determined in accordance with subsection (b) below) which have
been deferred by more than 90 days beyond the date of purchase of such property
or service; plus (b) the aggregate amount of all obligations from the Sellers to
their trade creditors (including accounts payable) that remain outstanding
beyond normal trading terms historically paid by the Business; plus (c) the
value of any “factored debtors” or other sales of the Business’s invoices or
trade receivables on a recourse or non-recourse basis in existence at Closing;
plus (d) all obligations of Labels Company under capitalized leases.

“Assumed Net Debt Difference” means an amount equal to the absolute value of the
Estimated Assumed Net Debt minus the absolute value of the Assumed Net Debt as
finally determined in accordance with Section 2.03(c) or Section 2.03(d), as
applicable.

“Business” means the decorative label business conducted by the Sellers at the
Facilities which includes: (1) the manufacture, print, market and sale of heat
transfer and cut and stack labels for consumer packaging and security card
printing inks, coatings and substrates, and (2) the sale and lease of label
application equipment.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in Cincinnati, Ohio or Atlanta, Georgia are authorized or required by
applicable Law to be closed.

“Business Intellectual Property” means (a) all Intellectual Property Rights
material to the Business, and (b) all Intellectual Property Rights owned by
Sellers and used by Sellers exclusively in the conduct of the Business, except
that Business Intellectual Property does not include Internet domain names.

“Buyer Material Adverse Effect” means any event, circumstance, change, or effect
that materially impairs or delays the ability of Buyer to timely perform its
obligations under the Agreement or consummate the transactions contemplated
hereby.

“Business Real Property” means the Owned Real Property and the Leased Real
Property, collectively.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

“Confidentiality Agreement” shall mean that certain Confidentiality Letter
Agreement by and between Robert W Baird & Co, on behalf of GPII, and Buyer,
dated October 29, 2013.

“Disclosure Letter” shall mean the letter dated even date herewith delivered to
Buyer from Sellers simultaneously with the execution and delivery of this
Agreement and as may be updated pursuant to the terms hereof.

“Employee Plan” means each employee benefit plan, including, but not limited to,
pension, profit sharing, incentive, bonus, deferred compensation, retirement,
stock option, employment, change of control, severance, medical and
hospitalization, insurance, vacation, salary continuation, sick pay, welfare,
fringe benefit, and other employee benefit plans, contracts, programs, policies
and arrangements in each case for the benefit of employees.

 

- 2 -



--------------------------------------------------------------------------------

“Environmental Laws” shall mean any and all federal, state or local Laws
relating to pollution or protection of human health, safety, or the environment,
or the protection of human health from Hazardous Substances, including: (i) the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§9601 et seq. (“CERCLA”); (ii) the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act, 42 U.S.C. §§6901 et seq.,; (iii) the
Emergency Planning and Community Right to Know Act (42 U.S.C. §§11001 et seq.);
(iv) the Clean Air Act (42 U.S.C. §§ 7401 et seq.); (v) the Federal Water
Pollution Control Act (33 U.S.C. §§1251 et seq.); (vi) the Toxic Substances
Control Act (15 U.S.C. §§2601 et seq.); (vii) the Hazardous Materials
Transportation Act (49 U.S.C. §§ 5101 et seq.); (viii) the Occupational Safety
and Health Act (29 U.S.C. §§ 651 et seq.); and (ix) any state, county, municipal
or local Laws similar or analogous to the federal statutes listed in parts (i) -
(viii) of this subparagraph.

“Financial Effective Time” shall mean 12:01 a.m. Atlanta, Georgia time on
February 1, 2014.

“Financial Statements” shall mean (a) the unaudited balance sheet of the
Business as of December 31, 2012 and the unaudited profit and loss statement
with respect to the Business for the year ended December 31, 2012 (the “Year End
Financial Statements”), and (b) the unaudited balance sheet of the Business as
of the Most Recent Balance Sheet Date and the unaudited profit and loss
statement with respect to the Business for the twelve month period ended on the
Most Recent Balance Sheet Date (the “Interim Financial Statements”).

“GAAP” shall mean generally accepted accounting principles for financial
reporting in the United States.

“Governmental Authority” shall mean the government of the United States or any
other nation, or any state or other political subdivision of any of the
foregoing and any entity, body or authority exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Greensboro Lease Agreements” means any and all lease agreements for the
Greensboro Facility or the Greensboro Warehouse Facility.

“Hazardous Substances” shall mean any chemical, substance, waste, material,
pollutant, or contaminant, including those defined, listed, or identified as a
“hazardous substance,” “hazardous waste,” “toxic substance,” “toxic material” or
otherwise regulated under any Environmental Laws, including oil and petroleum
products or byproducts and any constituents thereof, urea formaldehyde
insulation, asbestos, and polychlorinated biphenyls.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indebtedness” of any Person, shall mean, without duplication: (a) the principal
of and interest upon and premium (if any) in respect of (i) indebtedness of such
Person for money borrowed or (ii) indebtedness evidenced by notes, debentures or
bonds for the payment of which such Person is responsible or liable, but
excluding obligations required to be classified and accounted for as capital
leases on a balance sheet under the Accounting Principles; and (b) all
obligations of the type referred to in clause (a) of any other Person for the
payment of which such former Person is or may become responsible or liable
pursuant to a guarantee or any other comparable arrangement.

 

- 3 -



--------------------------------------------------------------------------------

“Intellectual Property Rights” shall mean (a) trade names, trademarks, trademark
registrations, trademark applications, service marks, service mark
registrations, service mark applications and the goodwill of any business
symbolized thereby; (b) copyrights, copyrightable works, copyright
registrations, copyright applications; (c) patent rights (including issued
patents, applications, divisions, continuations and continuations-in-part,
reissues, patents of addition, utility models and inventors’ certificates);
licenses and sublicenses with respect to any of the foregoing; (d) trade
secrets, know-how, technical information, computer software and related
documentation, proprietary manufacturing information and inventions, drawings
and designs; and (e) domain names.

“Inventory” shall mean (a) all inventories located at the Facilities or in
transit to or from either Facility; (b) all inventories of a nature customarily
shown on the balance sheet included in the Financial Statements; and (c) all
other inventories exclusively used in the Business, including all such
inventories of raw materials, storehouse stocks, scrap, containers, spare parts,
work-in-progress and finished goods.

“IRS” shall mean the Internal Revenue Service.

“Knowledge of Sellers”, “Sellers’ Knowledge” or similar language shall mean the
actual knowledge of Walter E. Bowles, Michael P. Doss, James C. Gooch and
Stephen R. Scherger, after reasonable investigation, including consultation with
each of the following to the extent reasonably appropriate with respect to such
matter Bret Arnone, Kurt Zimmerman, Cynthia Wyatt, Frank Vidal, and Marty
Dennis.

“Law” shall mean any law (including common law), statute, regulation, ordinance,
rule, Order, injunction, judgment, consent decree or governmental requirement
enacted, promulgated or imposed or entered into with any Governmental Authority,
including Antitrust Laws, COBRA, Environmental Laws, ERISA, and WARN.

“Leased Real Property” shall mean the real property that is not owned in fee
simple by a Seller that Labels Company either occupies or uses or has the right
to occupy or use in connection with the Business, together with all buildings,
structures and other improvements, fixtures and easements, rights of way, water
lines, uses, licenses, hereditaments, tenements, privileges and other
appurtenances, now or subsequently located thereon.

“Lien” shall mean any mortgage, lien, charge, pledge, security interest, option,
lease or sublease, license or sublicense, or encumbrance.

“Material Adverse Effect” shall mean any event, circumstance, change, or effect,
that, is (or could reasonably be expected to be) materially adverse to (a) the
business, assets, results of operations or condition (financial or otherwise) of
the Business or (b) the ability of Sellers to timely perform their obligations
under the Agreement or consummate the transactions contemplated hereby provided,
that none of the following shall constitute or be taken into account in
determining whether a Material Adverse Effect has occurred or would occur,

 

- 4 -



--------------------------------------------------------------------------------

(1) changes in general economic, political, financial market or business
conditions, (2) general changes or developments in the industry in which the
Business operates, (3) changes in any applicable Laws, GAAP or interpretations
thereof, (4) any failure to meet internal projections, budgets, plans or
forecasts with regard to the Business, (5) any outbreak or escalation of
hostilities or war or any act of terrorism, (5) the announcement of the
execution of this Agreement or the identity of Buyer or its Affiliates as the
acquiror of the Business and including any termination of, reduction in or
similar negative impact on relationships, contractual or otherwise, with any
customers, suppliers, distributors, or employees of the Business, (6) any action
expressly required to be taken by Sellers by the terms of this Agreement or
taken by Sellers at the express request or direction of Buyer, or (7) the
failure to take any action as a result of any restrictions or prohibitions set
forth in this Agreement with respect to which Buyer has refused to provide a
waiver on a timely basis or at all.

“Most Recent Balance Sheet Date” means December 31, 2013.

“Norwood Remediation Expenses” means all direct out-of-pocket costs and expenses
associated with the Norwood Remediation, including those incurred by Buyer to
address, investigate, mitigate, remediate, monitor, test and inspect the Norwood
Facility necessary to obtain the issuance of the NFA and CNS, or to abate any
violation of Environmental Laws, Order, or Environmental Permits, or to protect
human health, safety, and the environment, including the costs for testing and
analytical costs, risk assessments, regulatory and permitting fees, reasonable
consultant and attorney’s fees, the costs to move or remove any structures,
equipment, utilities, or improvements associated with the Norwood Remediation,
preparation or amendment of health and safety plans, any out of pocket direct
damages associated with the Norwood Remediation, the excavation, transportation,
storage, treatment or disposal of Hazardous Substances associated with the
Norwood Remediation including contaminated building materials, the preparation
and filing of environmental covenants, and any continuing obligations under the
NFA or CNS; provided in no event shall the Norwood Remediation Expenses be
deemed to include the costs associated with performing the Permitted Norwood
Phase II.

“Order” shall mean any decree (consent or otherwise), injunction, order, ruling,
writ, directive, notice of violation (but only a notice of violation pursuant to
Environmental Laws or Environmental Permits) quasi-judicial decision or award or
administrative decision or award of any federal, state, local, foreign or other
court, arbitrator, tribunal, administrative agency or Governmental Authority to
which any Person is a party or that is or may be legally binding and enforceable
on any Person or its securities, assets or business.

“Ordinary Course” shall mean the usual and ordinary course of business of the
Business consistent with past practice (including with respect to quantity and
frequency).

“Owned Real Property” shall mean the real property owned by Labels Company,
together with all buildings, structures and other improvements, fixtures and
easements, rights of way, water lines, uses, licenses, hereditaments, tenements,
privileges and other appurtenances, now or subsequently located thereon.

“Party” shall mean each of GPII, Labels Company and Buyer.

 

- 5 -



--------------------------------------------------------------------------------

“Permitted Exceptions” shall mean with respect to the Purchased Assets the
following:

(a) Liens for Taxes, assessments and charges and other claims not yet payable or
the validity of which a Seller is contesting in good faith;

(b) mechanic’s, workmen’s, repairmen’s, warehousemen’s and carrier’s Liens
arising in the Ordinary Course;

(c) all existing general utility easements serving the Owned Real Property and
all other instruments and encumbrances which affect the Owned Real Property and
are recorded in the public records where the Owned Real Property is located;

(d) zoning laws and ordinances affecting the Owned Real Property;

“Person” shall mean any natural person, corporation, limited liability company,
partnership, limited partnership, joint venture, trust, association or other
unincorporated entity of any kind.

“Pre-Closing Environmental Matters” means: (i) the spillage, release or disposal
of Hazardous Substances on or prior to the Closing Date either at, in, on, under
or from any Facility, including the effects of such Hazardous Substances on the
environment, Persons or real or personal property within or outside the
boundaries of any Facility; (ii) the presence or release of Hazardous
Substances, on or prior to the Closing Date at, in, on, under or from any
Facility; (iii) the failure by the Sellers or their predecessors on or prior to
the Closing Date of any Facility or any operations of the Sellers or the
Business to be in compliance with any Environmental Laws, Orders, or
Environmental Permits; (iv) any actual or potential liability of the Sellers
pursuant to CERCLA or any similar Environmental Laws related to any Facility,
the Business or the Sellers on or prior to the Closing Date; and (v) any other
act, omission or condition existing with respect to the Business or any Business
Real Property or of the Sellers existing or occurring on or prior to the Closing
Date which gives rise to a claim or to any liability under any Environmental
Laws.

“Proration Adjustment” means (a) compensation earned by hourly Business
Employees between the Financial Effective Time and the Closing Date and paid by
Sellers which is to be allocated to Buyer in accordance with Section 2.08, plus
(b) the aggregate amount of all expenses incurred by Sellers with respect to the
Owned Real Property for the period of time after Financial Effective Time which
is to be allocated to Buyer in accordance with Section 2.08, less (c) the
aggregate amount of all expenses incurred by Buyer with respect to the Owned
Real Property for the period of time before Financial Effective Time which is to
be allocated to Sellers in accordance with Section 2.08.

“Taxes” shall mean all taxes, charges, duties (including custom duties), levies
or other assessments, including income, gross receipts, net proceeds, capital
gains, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, goods and services, harmonized
sales, value added, stamp, leasing, lease, user, transfer, land transfer, fuel,
excess profits, occupational, interest equalization, windfall profits, license,
employer health, payroll, environmental, capital stock, disability, severance,
employee’s income withholding, other withholding, unemployment and Social
Security taxes, employment insurance, health insurance and other government
pension plan premiums or contributions which are imposed by any Taxing
Authority, and such term shall include any interest, penalties or additions to
tax attributable thereto.

 

- 6 -



--------------------------------------------------------------------------------

“Taxing Authority” shall mean U.S. Internal Revenue Service or any other state,
local or foreign Governmental Authority responsible for the assessment and
collection of Taxes.

“Transaction Documents” means this Agreement and the Escrow Agreement, the
Transition Services Agreement, the Non-Competition Agreement, the Bill of Sale,
the Assignment of Intellectual Property, the Norwood Deed and the certificates
delivered pursuant to the terms hereof.

“Transition Services Agreement” shall mean that certain transition services
agreement in the form of Exhibit B attached hereto.

“Vehicles” shall mean all motor vehicles, trucks and other rolling stock and all
assignable warranties related thereto.

1.02 Interpretation. Unless the context of this Agreement otherwise requires,
(a) words of any gender shall be deemed to include each other gender, (b) words
using the singular or plural number shall also include the plural or singular
number, respectively, (c) references to “hereof,” “herein,” “hereby” and similar
terms shall refer to this entire Agreement, (d) all references in this Agreement
to Articles, Sections and Exhibits shall mean and refer to Articles, Sections
and Exhibits of this Agreement, (e) references to any Person shall be deemed to
mean and include the successors and permitted assigns of such Person (or, in the
case of a Governmental Authority, Persons succeeding to the relevant functions
of such Person) and (f) the words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.”

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE, ALLOCATION AND OTHER RELATED MATTERS

2.01 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Sellers shall sell, assign, convey, transfer and
deliver to Buyer and Buyer shall acquire from Sellers the Purchased Assets free
and clear of all Liens (other than Permitted Exceptions and Liens imposed by
Buyer).

(a) “Purchased Assets” means (1) all right, title and interest in, under and to
the assets, rights and properties of Labels Company (of whatever kind or nature,
real or personal, tangible or intangible, and wherever located) and (2) all
right, title and interest in, under and to the assets of GPII (of whatever kind
or nature, real or personal, tangible or intangible, and wherever located) used
exclusively in the operation of the Business, in each case except for the
Retained Assets. Without limitation to the foregoing, the “Purchased Assets”
shall include the following:

 

- 7 -



--------------------------------------------------------------------------------

(i) the Owned Real Property, together with all buildings, structures,
improvements, and fixtures located thereon, including all electrical,
mechanical, plumbing and other building systems, fire protection, security and
surveillance systems, telecommunications, computer, wiring, and cable
installations, utility installations, water distribution systems, and
landscaping located thereon, together with all of Sellers’ right, title and
interest, if any, in and to any easements and other rights and interests
appurtenant thereto (including air, oil, gas, mineral, and water rights);

(ii) the trade accounts receivable, other accounts receivable and notes
receivable arising from or relating to the Business (the “Accounts Receivable”),
purchase rebates, and other advances, prepaid expenses (including utility
deposits) and other prepaid items arising from the Business;

(iii) all tangible personal property owned by a Seller and located at the
Business Real Property or in transit to the Business Real Property as of the
Financial Effective Time including abandoned tangible personal property,
tangible personal property awaiting disposal and similar property and assets;

(iv) the tangible personal property, machinery, equipment, tools, dies, molds,
spare and repair parts, Vehicles, transportation equipment, furniture and office
equipment, goods, furnishings, jigs, fixtures, and computer hardware used
exclusively in the Business, including abandoned tangible personal property,
tangible personal property awaiting disposal and similar property and assets,
including without limitation, those items set forth on Section 2.01(a)(iii) of
the Disclosure Letter;

(v) the Inventory;

(vi) (A) the Material Contracts, other than those set forth on Section 2.01(b)
of the Disclosure Letter, (B) each other contract or agreement for the sale or
purchase of products or services by the Business, including purchase orders, and
(C) all other contracts, agreements or instruments set forth in
Section 2.01(a)(vi) of the Disclosure Letter (collectively, the “Assumed
Contracts”);

(vii) the Lease Agreements;

(viii) an HTL application machine TD Series primarily designed for round plastic
containers and currently located at Queretaro, Mexico;

(ix) the Business Intellectual Property;

(x) any Permits, including Environmental Permits, necessary for the operation of
the Business and all other Permits relating primarily to the Business or the
Facilities (to the extent any of the same are transferable or assignable to
Buyer);

(xi) all of Sellers’ files, papers, documents and records located at the
Facilities in any form or media relating primarily to the Business, including
credit, sales and accounting records, repair and performance records, price
sheets, catalogues and sales literature, books, processes, formulae,
manufacturing data, advertising and promotional material, customer lists, vendor
lists, stationery, office supplies, forms, catalogues, blueprints, design
protocols, specifications for materials, specifications for parts and devices,
safety procedures for handling of materials and substances, quality assurance
and control procedures, correspondence, production records, and any other
information reduced to writing or other physical or tangible media relating
primarily to the Business;

 

- 8 -



--------------------------------------------------------------------------------

(xii) all past, present and future claims, causes of action, choses in action,
rights of recovery and rights of set-off of any kind, to the extent relating to
the Purchased Assets or the Assumed Liabilities or relating primarily to the
Business, whether arising or relating to periods prior to, on or after the
Financial Effective Time; provided, however, that claims, causes of action,
choses in action, rights of recovery and rights of set off against customers to
the extent not arising out of or related to the Accounts Receivable, or the work
performed with respect to the Accounts Receivable, shall not be included in the
Purchased Assets; and

(xiii) all of the goodwill associated with the Business.

(b) “Retained Assets” means the following assets, rights and properties of
Sellers, whether or not relating to the operations of the Business, all
determined as of the Financial Effective Time:

(i) all cash and cash equivalents on hand, in banks or in transit, including
bank overdrafts and marketable securities;

(ii) all insurance policies of Sellers acquired or assumed by Sellers prior to
the Financial Effective Time and all rights (including claims) of Sellers of
every nature and description under or arising out of such insurance policies;

(iii) any refunds or rights or claims for refunds of Taxes of Sellers;

(iv) all past, present and future claims, causes of action, choses in action,
rights of recovery and rights of set-off of any kind, to the extent related to
Retained Liabilities or Retained Assets;

(v) Sellers’ corporate seal, minute books and stock record books, the general
ledgers and books of original entry, all income Tax returns and other income Tax
records, reports, data, files and documents;

(vi) those assets, properties, rights and interests of Sellers specifically
listed in Section 2.01(b) of the Disclosure Letter;

(vii) the tangible property (including the real property) of Sellers located in
the St. Charles, Louisiana facility formerly associated with the Business;

(viii) GPII’s entire right, title and interest in the membership interests of
Labels Company;

(ix) Sellers’ right in, and with respect to the assets associated with their
Employee Plans; and

 

 

- 9 -



--------------------------------------------------------------------------------

(x) all rights of Sellers under this Agreement and the Transaction Documents.

2.02 Purchase Price.

(a) The aggregate purchase price payable by Buyer for the Purchased Assets shall
be (i) $72,600,154.38 in cash less the Estimated Assumed Net Debt (the “Closing
Payment”), plus (ii) $8,066,683.82 (the “Escrow Amount”), plus or minus
(iii) the Adjustment Amount (as defined in Section 2.04(a)) (the sum of, or
difference between, as applicable (i), (ii) and (iii), “Purchase Price”);

(b) As additional consideration, at the Closing, Buyer shall assume, pay,
undertake, perform and discharge the Assumed Liabilities pursuant to
Section 2.05(a).

(c) At Closing, Buyer shall pay the Closing Payment by wire transfer of
immediately available funds to a bank account designated by Sellers in writing
to Buyer at least two (2) Business Days prior to Closing;

(d) At Closing, Buyer shall pay the Escrow Amount by wire transfer of
immediately available funds to the Escrow Agent.

2.03 Determination of Adjustment Amount

(a) At least two Business Days prior to the Closing, the Sellers shall prepare
and deliver to Buyer:

(i) an estimated balance sheet of the Business as of the Financial Effective
Time (the “Estimated Closing Balance Sheet”) for informational purposes only,
which shall reflect the Sellers’ best estimate of the Purchased Assets and
Assumed Liabilities as of immediately prior to the Financial Effective Time,
prepared in accordance with the standards for the preparation of the balance
sheet of the Business included in the Financial Statements and shall include an
estimate of the Prorated Amounts;

(ii) a certificate signed by the chief financial officer of GPII (the “Closing
Date Consideration Calculation Certificate”) setting forth (1) based on the
definition of Assumed Net Debt contained herein, the Sellers’ best estimate of
the Assumed Net Debt (the “Estimated Assumed Net Debt”) and (2) the Sellers’
calculation of the Closing Payment based on the Estimated Assumed Net Debt.

(b) Within 30 calendar days after the Closing, the Sellers shall prepare and
deliver to Buyer:

(i) an estimated balance sheet of the Business as of the Financial Effective
Time (the “Closing Balance Sheet”) for informational purposes only, which shall
reflect the Sellers’ best estimate of the Purchased Assets and Assumed
Liabilities as of immediately prior to the Financial Effective Time, prepared in
accordance with the standards for the preparation of the balance sheet of the
Business included in the Financial Statements;

 

- 10 -



--------------------------------------------------------------------------------

(ii) a certificate signed by the chief financial officer of GPII (the
“Post-Closing Assumed Net Debt Certificate”) setting forth based on the
definition of Assumed Net Debt contained herein, the Sellers’ best estimate of
the Assumed Net Debt; and

(iii) a certificate (the “Proration Certificate”) signed by the chief financial
officer of GPII setting forth (1) all deposits made and other pre-paid expenses
incurred by Sellers with respect to the Owned Real Property for the period of
time after the Financial Effective Time which is to be allocated to Buyer in
accordance with Section 2.08, (2) Sellers’ estimate of the expenses incurred by
Buyer with respect to the Owned Real Property for the period of time before the
Financial Effective Time which is to be allocated to Sellers in accordance with
Section 2.08 and (3) compensation earned by hourly Business Employees between
the Financial Effective Time and the Closing Date and paid by Sellers which is
to be allocated to Buyer in accordance with Section 2.08 (collectively, the
“Prorated Amounts”) and setting forth Sellers’ best estimate of the Proration
Adjustment.

(c) Buyer shall provide Sellers and their accountants and advisors all
reasonable and timely access to the employees, work papers and other books and
records and information that might be relevant to the preparation and review of
the Closing Balance Sheet, Post-Closing Assumed Net Debt Certificate, and the
Proration Certificate at all times prior to the Settlement Date. Within thirty
(30) days after the Closing Balance Sheet, the Post-Closing Assumed Net Debt
Certificate, and the Proration Certificate are delivered to Buyer, Buyer shall
deliver to Sellers either (i) a written acknowledgement accepting the
Post-Closing Assumed Net Debt Certificate, the Sellers’ calculation of the
Assumed Net Debt contained therein, the Proration Certificate and the Sellers’
calculation of the Prorated Amounts contained therein; or (ii) a written report
setting forth in reasonable detail any objection to the calculation of the
Assumed Net Debt or the Prorated Amounts and Buyer’s determination of the
Prorated Amounts (the “Adjustment Report”). If Buyer fails to respond to Sellers
within such thirty (30) day period, Buyer shall be deemed to have accepted and
agreed to the Post-Closing Assumed Net Debt Certificate, the Proration
Certificate and the calculation of the Assumed Net Debt and the Prorated Amount,
as delivered pursuant to Section 2.03(b).

(d) In the event Sellers and Buyer fail to agree on all of Buyer’s proposed
adjustments to the Assumed Net Debt and the Prorated Amounts contained in the
Adjustment Report within thirty (30) days after Sellers receive the Adjustment
Report, then Sellers and Buyer mutually agree that Deloitte LLP, or such other
accounting firm as determined by mutual agreement of the parties (the
“Independent Auditors”) shall make the final determination with respect to the
correctness of the proposed adjustments in the Adjustment Report to the Assumed
Net Debt and the Prorated Amounts that remain in dispute. The Independent
Auditors shall consider only the disputed matters that were included in the
Adjustment Report relating to the Assumed Net Debt and the Prorated Amounts.
Buyer and Sellers shall provide the Independent Auditors all reasonable and
timely access to the employees, work papers and other books and records and
information as reasonably necessary for the Independent Auditors to perform
their function as arbitrator in determining the Assumed Net Debt and the
Prorated Amounts. The decision of the Independent Auditors shall be final and
binding on Sellers and Buyer, absent manifest error. The costs and expenses of
the Independent Auditors for their services rendered pursuant to this
Section 2.03(d) shall be borne by Sellers and Buyer in inverse proportion as
each shall prevail on the dollar amounts of such disputed items so submitted to
the Independent Auditors as provided in this Section 2.03(d).

 

- 11 -



--------------------------------------------------------------------------------

(e) The date on which the calculation of the Assumed Net Debt and the Prorated
Amounts is finally determined pursuant to this Section 2.03 shall hereinafter be
referred to as the “Settlement Date.”

2.04 Purchase Price Settlement.

(a) If on the Settlement Date (i) the sum of the Assumed Net Debt Difference and
the Proration Adjustment is a positive number, then the Buyer shall pay the
Sellers an amount equal to the sum of the Assumed Net Debt and the Proration
Adjustment; or (ii) the sum of the Assumed Net Debt Difference and the Proration
Adjustment is a negative number, then the Sellers shall pay the Buyer an amount
equal to the absolute value of the sum of the Assumed Net Debt Difference and
the Proration Adjustment, in each case within ten (10) days after the Settlement
Date, as applicable. Any amount payable by Buyer or Sellers pursuant to the
immediately preceding sentence shall be referred to in the aggregate as the
“Adjustment Amount.”

(b) Any payment required pursuant to Section 2.04(a) hereof shall be by the
transfer of immediately available federal funds to a bank account designated in
writing to the paying Party by the recipient of such payment.

2.05 Assumed Liabilities; Retained Liabilities.

(a) Upon the terms and subject to the conditions of this Agreement, Buyer shall,
at the Closing, assume and agree to pay, perform, and discharge the Assumed
Liabilities. Except for the Assumed Liabilities, Buyer shall not assume, whether
by assignment, express or implied contract, by operation of law or otherwise, or
be obligated to pay, perform, discharge or guarantee, any liabilities or
obligations of Sellers or any Affiliate thereof (whether or not such liability
or obligation is related to or arising out of the Business) whether arising or
incurred before, on or after the Financial Effective Time.

(b) The term “Assumed Liabilities” means, except to the extent constituting a
Retained Liability, the following obligations and liabilities of the Sellers:

(i) all accounts payable arising exclusively from the Business in the Ordinary
Course through the Financial Effective Time; and

(ii) all obligations and liabilities of Sellers to perform after the Financial
Effective Time the Assumed Contracts;

provided however, the Buyer shall not have been deemed to have assumed any
obligation or liability arising from or relating to a breach of contract, breach
of warranty, tort, infringement, violation of Law, Orders, Permits, or
Pre-Closing Environmental Matters by any Seller prior to Closing.

 

- 12 -



--------------------------------------------------------------------------------

(c) Retained Liabilities. The term “Retained Liabilities” means all liabilities
or obligations of Sellers related to or arising out of the Business other than
Assumed Liabilities, including without limitation, the following:

(i) any obligation or liability of the Sellers for Taxes other than Transfer
Taxes (the liability for which Transfer Taxes shall be apportioned according to
Section 2.06);

(ii) any obligation or liability of Sellers for income, transfer, sales, use and
other Taxes arising in connection with the consummation of the transactions
contemplated hereby (including any income Taxes arising because Sellers are
transferring the Purchased Assets) other than Transfer Taxes (the liability for
which Transfer Taxes shall be apportioned according to Section 2.06);

(iii) any obligation of a Seller to indemnify any Person by reason of the fact
that such Person was a director officer, employee or agent of such Seller or was
serving at the request of any such entity as a partner, trustee, director,
officer, employee or agent of another entity (whether such indemnification is
for judgments, damages, penalties, fines, costs, amounts paid in settlement,
losses, expenses or otherwise);

(iv) any obligation or liability to any Seller or any Affiliate of any Seller;

(v) any liability or obligation of any Seller incurred in connection with this
Agreement and the transactions contemplated hereby (including any obligation or
liability with respect to any retention, completion or transaction bonuses paid
to key employees);

(vi) any obligation or liability arising out of or relating to the Employee
Plans of the Sellers, including without limitation, the Altivity Packaging
Pension Plan;

(vii) any obligation or liability arising out of or relating to the Retained

Assets;

(viii) any obligation and liability in respect of Indebtedness of Sellers,
including evidenced by notes, debentures, bonds or similar instruments;

(ix) the unpaid accreted principal of, and accrued and unpaid interest (less
prepaid interest) on all Indebtedness of the Sellers;

(x) any deferred payments on the installed capital expenditure (that is
operational and contributing to earnings as of the Financial Effective Time) of
the Sellers;

(xi) all obligations of the Sellers for the reimbursement of any obligor on any
letter of credit, banker’s acceptance, or similar transaction, but only to the
extent such instrument is drawn upon;

(xii) the Pre-Closing Environmental Matters;

 

- 13 -



--------------------------------------------------------------------------------

(xiii) the aggregate amount of all fees or financial penalties (including
breakage fees and make whole payments) due and payable by the Sellers in
connection with the repayment of any outstanding Indebtedness of the Sellers
that is to be repaid at the Closing pursuant to this Agreement;

(xiv) all obligation or liability of the Sellers under any and all agreements or
understandings between the Sellers and the United Steel, Paper and Forestry,
Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
AFL-CIO-CLC, Local 098 (the “Union”);

(xv) any and all unknown or contingent liabilities of Sellers related to claims
for breach of warranty, product liability, property damage, or any bodily harm
caused to any Person;

(xvi) all liabilities or obligations with respect to the GPII Management
Incentive Plan, the Sales Incentive Plan, and the Long-Term Incentive Plan,
including any amounts owing under each plan for the calendar year ending
December 31, 2013; and

(xvii) any obligation or liability arising from the installation or operation of
any equipment at the Norwood Facility without an Environmental Permit or in
violation of any Environmental Laws prior to Closing, including but not limited
to fines, penalties, permit fees, and costs to prepare permit applications.

(d) All of the Retained Liabilities shall remain and be the debts, obligations
and liabilities of Sellers, and Buyer shall have no liability or responsibility
for any of the debts, obligations or liabilities arising therefrom.

2.06 Sales and Transfer Taxes. All sales, use, Vehicle, transfer, documentary,
stamp, recording and all other similar non-income Taxes or expenses arising out
of or in connection with the purchase and sale of the Purchased Assets as
contemplated in this Agreement (“Transfer Taxes”) shall be borne equally by
Sellers, on the one hand, and Buyer, on the other hand. Sellers shall file all
necessary Tax returns and other documents required to be filed with respect to
such Transfer Taxes. Buyer will cooperate with Sellers to the extent reasonably
necessary to make such filings or Tax returns as may be required.

2.07 Allocation of Purchase Price. Section 2.07 of the Disclosure Letter sets
forth the allocation of the Purchase Price (and all relevant Assumed
Liabilities) (the “Purchase Price Allocation Schedule”) among the Purchased
Assets in accordance with Code Section 1060, as agreed to by Sellers and Buyer.
Each Party hereto agrees for all Tax reporting purposes (including for purposes
of filing of an IRS Form 8594) to report the transactions consistently with the
allocation set forth on the Purchase Price Allocation Schedule (as finally
agreed upon by Sellers and Buyer). The Parties hereto shall make appropriate
adjustments to the allocations on the Purchase Price Allocation Schedule to
reflect any adjustments to the Purchase Price. Neither Sellers nor Buyer shall
take any position (whether in audits, tax returns or otherwise) that is
inconsistent with such allocation unless required to do so by applicable law.

 

- 14 -



--------------------------------------------------------------------------------

2.08 Prorations and Adjustments. All real estate taxes and assessments with
respect to the Owned Real Property shall be prorated between the parties as of
the Financial Effective Time based on the latest available tax bill. Final
readings of all gas, water, and electric meters shall be made as of the date of
the Financial Effective Time, if possible. Sellers shall, jointly and severally,
be responsible for all charges for consumption of utilities prior to the
Financial Effective Time and Buyer shall be responsible for consumption of
utilities on and after the Financial Effective Time. Sellers and Buyer shall
cooperate in making all arrangements for the continuation of utility services
and the payment of the charges therefor. The parties will prorate, as of the
Financial Effective Time, any miscellaneous expenses applicable to the Owned
Real Property that the parties mutually agree are properly allocable partly to a
period of time prior to the Financial Effective Time and partly to a period of
time after the Financial Effective Time which are not otherwise expressly
addressed in this Agreement. Compensation earned by hourly Business Employees
between the Financial Effective Time and the Closing Date (i.e., for the
avoidance of doubt, compensation for time worked on February 1, 2014 and
February 2, 2014) shall be paid by Sellers in the ordinary course of their
payroll practices. Buyer shall reimburse Sellers for such payments in accordance
with the Proration Certificate. All items which are not subject to an exact
determination shall be estimated by the parties.

ARTICLE III

CLOSING AND CLOSING DATE DELIVERIES

3.01 Closing. The term “Closing” as used herein shall refer to the actual
conveyance, transfer, assignment and delivery of the Purchased Assets to, and
the assumption of the Assumed Liabilities by, Buyer in exchange for the payment
of the Closing Payment to Sellers pursuant to Section 2.02(c), which shall be
treated as occurring at 12:01 a.m. local time on the Closing Date. The Closing
shall take place at the offices of Keating Muething & Klekamp PLL, One East
Fourth Street, Suite 1400, Cincinnati, Ohio 45202, at 10:00 a.m. local time on
February 3, 2014 (“Closing Date”).

3.02 Closing Deliveries by Sellers. At the Closing, Sellers shall deliver to
Buyer, in each case in form and substance reasonably satisfactory to Buyer:

(a) an assignment and bill of sale for all of the Purchased Assets in form and
substance reasonably acceptable to Buyer and Sellers (the “Bill of Sale”)
executed by Sellers;

(b) an instrument of assumption providing for Buyer’s assumption of the Assumed
Liabilities in form and substance reasonably acceptable to Buyer and Sellers
(the “Instrument of Assumption”) executed by Sellers;

(c) a limited warranty deed in recordable form in favor of Buyer and such other
appropriate document or instrument of transfer, as the case may require, each in
form and substance reasonably acceptable to Buyer and Sellers (the “Norwood
Deed”) executed by Labels Company;

(d) an assignment of all of the Business Intellectual Property in form and
substance reasonably acceptable to Buyer and the Sellers (“Assignment of
Intellectual Property”) executed by the Sellers;

 

- 15 -



--------------------------------------------------------------------------------

(e) such other bills of sale and other instruments of transfer and conveyance as
may reasonably be requested by Buyer, each in form and substance satisfactory to
Buyer and Sellers and their respective legal counsel and executed by Sellers;

(f) such affidavits, memoranda, and other assurances (in form and substance
reasonably acceptable to Sellers and their legal counsel) that are reasonably
required by a national title insurance company selected by Buyer in order to
issue an owner’s title insurance policy to Buyer at Closing with respect to the
Owned Real Property;

(g) a non-competition agreement in the form of Exhibit C, executed by Graphic
Packaging Holding Company (the “Non-competition Agreement”);

(h) a certificate, dated the Closing Date, executed by the appropriate officer
of Sellers, required by Section 7.01;

(i) certificates, duly completed and executed by GPII pursuant to
Section 1.1445-2(b)(2) of the Treasury Regulations, certifying that GPII is not
a “foreign person” within the meaning of Section 1445 of the Code;

(j) a certificate of the Secretary of each Seller containing (i) the Certificate
of Formation of Labels Company and the Certificate of Incorporation of GPII,
certified as of a recent date by the Secretary of State of the applicable state
of formation or incorporation, (ii) the governing documents of Labels Company
and GPII, certified as of the Closing Date by the Secretary of Labels Company or
of GPII, as applicable, and (iii) true and correct copies of the resolutions
duly adopted by the Board of Managers of Labels Company and the Board of
Directors of GPII approving and authorizing each of the Transaction Documents to
which Labels Company or GPII, respectively, is a party and each of the
transactions contemplated hereby and thereby, which certificate shall also
certify that such resolutions have not been rescinded, revoked, modified, or
otherwise affected and remain in full force and effect;

(k) documentation reasonably acceptable to Buyer evidencing the release of Liens
on the Purchased Assets as of the Closing (including the discharge of all
charges, property mortgages inter-company debt and cross guarantees applicable
to the Purchased Assets), except for Permitted Exceptions;

(1) the HTL Patent Infringement Claim Settlement Agreement and associated
documentation (the “Settlement Agreement”) in the form of Exhibit D, executed by
GPII; and

(m) the Escrow Agreement in the form of Exhibit E (the “Escrow Agreement”),
executed by Sellers.

3.03 Closing Deliveries by Buyer. At the Closing, Buyer shall deliver to
Sellers, in each case in form and substance reasonably satisfactory to Sellers:

(a) the Closing Payment to be delivered by Buyer pursuant to Section 2.02(c);

(b) the Escrow Amount to be delivered by Buyer to the Escrow Agent pursuant to
Section 2.02(c);

 

- 16 -



--------------------------------------------------------------------------------

(c) a certificate, dated the Closing Date, executed by the appropriate officer
of Buyer, required by Section 8.01;

(d) a certificate of the Secretary of Buyer containing (a) the Articles of
Organization of Buyer, certified as of a recent date by the Secretary of State
of the State of Ohio, (b) the Operating Agreement of Buyer, certified as of the
Closing Date by the Secretary of Buyer, and (c) a true and correct copy of the
resolutions duly adopted by the Sole Member of Buyer approving and authorizing
each of the Transaction Documents to which Buyer is a party and each of the
transactions contemplated hereby and thereby, which certificate shall also
certify that such resolutions have not been rescinded, revoked, modified, or
otherwise affected and remain in full force and effect;

(e) properly completed resale certificates and other exemption certificates or
documents with respect to the Inventory or other Purchased Assets for which
Buyer is claiming an exemption from any state or local sales or use or other
similar Tax;

(f) the Settlement Agreement, executed by Multi-Color Corporation; and

(g) the Escrow Agreement, executed by Buyer and Fifth Third Bank, as escrow
agent (the “Escrow Agent”).

3.04 Cooperation. Sellers and Buyer shall, on written request, on and after the
Closing Date, cooperate with one another by furnishing any additional
information, executing and delivering any additional documents and/or
instruments and doing any and all such other things as may be reasonably
required by the parties to consummate or otherwise implement the transactions
contemplated by this Agreement. If at any time, before or after the Closing
Date, any Party discovers any Purchased Asset that was not in fact physically
transferred to Buyer on the Closing Date, such Party shall promptly notify the
other Party and the Parties shall take all actions and execute all documents to
effectuate the transfer to Buyer thereof without increase to the Purchase Price.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as set forth in the Disclosure Letter, each of the Sellers warrants and
represents to Buyer as follows:

4.01 Authority. Sellers have the power and authority to enter into this
Agreement and the other Transaction Documents to which Sellers are a party, to
carry out their obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by each
Seller of this Agreement and any other Transaction Document to which such Seller
is a party, the performance by each Seller of its obligations hereunder and
thereunder and the consummation by each Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate or
limited liability company action on the part of such Seller. This Agreement has
been duly and validly executed by the Sellers, and constitutes a legal, valid
and binding obligation of the Sellers in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting enforcement of creditors’ rights

 

- 17 -



--------------------------------------------------------------------------------

generally and by general principles of equity (whether applied in a proceeding
at law or in equity). At Closing each Transaction Document will be binding upon,
and enforceable against, Sellers in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting enforcement of creditors’ rights generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).

4.02 Due Formation and Qualification; Equity Interests.

(a) Labels Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. GPII is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Labels Company and GPII have the requisite limited
liability company and corporate, respectively, power and authority to own, lease
and operate the Purchased Assets and the Business.

(b) Labels Company and GPII are duly qualified to do business as a foreign
limited liability company and foreign corporation, respectively, in the states
where they are required to do so, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) The Purchased Assets do not include (i) any, or any agreement to acquire,
equity securities or other securities of any Person or any direct or indirect
equity or ownership interest in any other business, or (ii) any obligations to
repurchase, redeem or otherwise acquire any equity securities or other
securities of any Person.

4.03 No Violations and Consents.

(a) Except as set forth on Section 4.03(a) of the Disclosure Letter, the
execution, delivery and performance of this Agreement and each Transaction
Document by each Seller does not and will not, after the giving of notice, or
the lapse of time, or otherwise, (i) conflict with, result in any violation of,
or constitute a default under, (A) the organizational or governing documents of
such Seller, or (B), any Law, any Material Contract or any Permit to which such
Seller is a party; (ii) result in the creation of any Lien upon the Purchased
Assets; or (iii) terminate, amend or modify, or give any party the right to
terminate, amend, modify, abandon, cancel or refuse to perform, any Material
Contract to which such Seller is a party.

(b) Except as set forth on Section 4.03(b) of the Disclosure Letter, the
execution and delivery by Sellers of this Agreement and each Transaction
Document does not, and the performance by Sellers of their respective
obligations hereunder and thereunder will not, require either Seller to obtain
any consent, order, approval, authorization or other action of, or make any
filing with or give any notice to, any Governmental Authority, except filings
under the HSR Act.

4.04 Financial Statements.

(a) The Financial Statements are attached as Section 4.04(a) of the Disclosure
Letter.

 

- 18 -



--------------------------------------------------------------------------------

(b) The Financial Statements have been prepared in a manner consistent with the
Business’s books and records and in accordance with the Accounting Principles
applied on a consistent basis throughout the periods covered thereby and,
subject to the Accounting Principles, fairly present the financial condition of
the Business, taken as a whole, as of such dates and the results of the
Business’s operations for the periods specified, subject to normal year-end
adjustments and the absence of footnotes. The results of operations of the
Business are consolidated into the consolidated financial statements of Graphic
Packaging Holding Company.

(c) The Sellers do not have any obligation or liability of any nature arising
out of, relating to the Business (matured or unmatured, fixed or contingent) of
a character required under the Accounting Principles, as applicable, to be
reflected or reserved against on a balance sheet, other than (i) obligations or
liabilities reflected or reserved against on the Financial Statements,
(ii) obligations or liabilities disclosed in Section 4.04(c) of the Disclosure
Letter, (iii) obligations or liabilities incurred since the date of the Year End
Financial Statements in the Ordinary Course, consistent with past practice, or
(iv) obligations or liabilities arising out of this Agreement.

(d) Throughout the period of time reflected in the Financial Statements, the
Sellers have established and maintained a system of internal accounting controls
that are sufficient to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements of Graphic
Packaging Holding Company.

4.05 Material Changes in the Business. Since the date of the Year End Financial
Statements, (i) the Business has been conducted in the Ordinary Course and
(ii) there has been no change in the financial condition or operating results of
the Business which is reasonably expected to have a Material Adverse Effect.
Without limitation to the foregoing, there has been no:

(a) (i) except for normal periodic increases in the Ordinary Course, material
increase in the annual rates of base salary or wages payable or to become
payable by the Sellers to any of the current or former employees, directors or
consultants of the Business, (ii) material bonus, incentive compensation,
service award or other like benefit granted, made or accrued, contingently or
otherwise, for or to the credit of any of the current or former employees,
directors or consultants of the Business, except in the Ordinary Course,
(iii) material welfare, pension, retirement, profit-sharing, incentive
compensation or similar plan, program, payment or arrangement established or
materially amended by the Sellers for any of the current or former employees,
directors or consultants of the Business, except in the Ordinary Course or
(iv) new employment or severance agreement that covers current or former
employees, directors or consultants of the Business;

(b) any sale, assignment or transfer of any assets used primarily in the
Business in excess of $50,000, individually, or $100,000 in the aggregate, other
than sales, assignments or transfers of Inventory made in the Ordinary Course
consistent with past practice;

(c) damage or destruction (whether or not covered by insurance) to the property
of the Business exceeding $50,000;

 

- 19 -



--------------------------------------------------------------------------------

(d) cancellation of any Indebtedness owed to the Sellers with respect to the
Business or waiver of any rights of substantial value with respect to the
Business, in either case exceeding $50,000;

(e) entry into, cancellation, termination or material amendment of any Material
Contract, Permit or Environmental Permit necessary to carry on the Business;

(f) any incurrence of liability for capital expenditures with respect to the
Business, other than capital expenditures that do not exceed $50,000
individually or $250,000 in the aggregate;

(g) material change in accounting methods or practices by the Sellers applicable
to the Business; or

(h) agreement by the Sellers to do any of the foregoing.

4.06 Assets. Except as set forth on Section 4.06 of the Disclosure Letter and
except for the services to be provided under the Transition Services Agreement,
and subject to obtaining the consents listed in Section 4.03(a) or
Section 4.03(b) of the Disclosure Letter, the Purchased Assets constitute all of
the material assets used by Sellers in the operation of the Business.

4.07 Contracts.

(a) Section 4.07 of the Disclosure Letter sets forth a true and complete list of
all Material Contracts as of the date hereof. “Material Contracts” means the
following written contracts, agreements and/or commitments (1) relating
exclusively to the Purchased Assets or operation of the Business or (2) material
to the Business and not relating exclusively to the Business, including any of
the same which are oral in nature:

(i) any lease or license of personal property from or to third parties having a
value in excess of $100,000 annually or included in the Purchased Assets;

(ii) any mortgage, indenture, loan or credit agreement, security agreement or
other agreement, instrument or contract (or group of related contracts) under
which a Seller has created, incurred, assumed, or guaranteed any Indebtedness,
or any capitalized lease obligation or other agreement, in each case under which
any of the assets or properties of the Business, including the Purchased Assets
(tangible and intangible), are subject to a Lien;

(iii) any (A) joint or cooperative marketing or development contract or
(B) other contract concerning a partnership, franchising arrangement or joint
venture;

(iv) any contract relating to the exclusive right to sell or distribute products
of the Business;

(v) any contract that prohibits or restricts the Sellers with respect to the
Business from engaging in any business activities in any geographic area, line
of business or otherwise in competition with any other Person;

 

- 20 -



--------------------------------------------------------------------------------

(vi) any contract with any Affiliate of either Seller that will not be
terminated as of the Closing;

(vii) any contract with a customer of that involves delivery of goods by a
Seller of an amount in excess of $100,000 per year; and

(viii) any other contract (or group of related contracts) not otherwise of the
type described in paragraphs (i) — (viii) above with a term of greater than one
year and involving payment by or to a Seller of $100,000 or more and not
terminable by such Seller without penalty on fewer than sixty (60) days’ notice.

(b) Each Material Contract is a valid and binding obligation of the Seller that
is a party to such Material Contract and, to the Knowledge of Sellers, is a
valid and binding obligation of each of the other parties thereto, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting enforcement of creditors’ rights
generally and by general principles of equity (whether applied in a proceeding
at law or in equity). Each Seller has performed all material obligations
required to be performed by it under each Material Contract to which it is a
party and is not (with or without the lapse of time or the giving of notice, or
both) in material breach or default thereunder. To the Knowledge of Sellers,
each other party to each Material Contract has performed all material
obligations required to be performed by such party thereunder and is not (with
or without the lapse of time or the giving of notice, or both) in material
breach or material default thereunder.

4.08 Real Property.

(a) Section 4.08(a) of the Disclosure Letter contains a true and complete legal
description and mailing address for each parcel of the Owned Real Property. With
respect to the Owned Real Property, except as set forth in Section 4.08(a) of
the Disclosure Letter:

(i) Labels Company has insurable fee simple title to the Owned Real Property,
free and clear of all Liens other than Permitted Exceptions;

(ii) Labels Company has not leased, subleased, licensed or otherwise granted to
any Person the right to possess, use or occupy the Owned Real Property or any
portion thereof;

(iii) There are no outstanding options or rights of first refusal or other
agreements granting to any Person any right to purchase or lease the Owned Real
Property, or any portion thereof or interest therein; and

(iv) Labels Company has not received any written notice of any pending or
threatened condemnation proceedings in the nature of eminent domain in
connection with the Owned Real Property.

(b) Section 4.08(b) of the Disclosure Letter sets forth the address of the
Leased Real Property. Sellers have delivered to Buyer copies of the lease
agreements for the Leased Real Property (the “Lease Agreements”). With respect
to the Leased Real Property, except as set forth in Section 4.08(b) of the
Disclosure Letter:

 

- 21 -



--------------------------------------------------------------------------------

(i) the Lease Agreements are valid and binding obligations of GPII and, to the
Knowledge of Sellers, are valid and binding obligation of each of the other
parties thereto, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting
enforcement of creditors’ rights generally and by general principles of equity
(whether applied in a proceeding at law or in equity);

(ii) GPII has performed all material obligations required to be performed by it
under the Lease Agreements and is not (with or without the lapse of time or the
giving of notice, or both) in breach or default thereunder;

(iii) to the Knowledge of Sellers, the other parties to the Lease Agreements
have performed all obligations required to be performed by such parties
thereunder and are not (with or without the lapse of time or the giving of
notice, or both) in breach or default thereunder;

(iv) GPII has not subleased, assigned or otherwise granted to any Person the
right to use or occupy the Leased Real Property or any portion thereof; and

(v) GPII has not pledged, mortgaged or otherwise granted a Lien on the leasehold
interest in the Leased Real Property, other than Permitted Exceptions.

(c) Use of the Owned Real Property for the various purposes for which it is
presently being used is permitted as of right under applicable zoning and
similarly applicable Law.

(d) All buildings, structures, fixtures and other improvements included in the
Owned Real Property (collectively, the “Improvements”) are in material
compliance with all applicable Laws, including those pertaining to health and
safety, zoning, building and construction requirements and the disabled. No part
of any Improvement encroaches on any real property not included in the Owned
Real Property, and there are no buildings, structures, fixtures or other
improvements primarily situated on adjoining property which encroach on any part
of the Owned Real Property. Each parcel of Owned Real Property (i) abuts on and
has direct vehicular access to an improved public road or has access to an
improved public road via a permanent, irrevocable, appurtenant easement improved
with a road benefiting such parcel of the Owned Real Property and comprising a
part of the Owned Real Property, (ii) is supplied with public or quasi-public
utilities and (iii) is not located within any flood plain or area subject to
wetlands regulation. Except as set forth in Section 4.08(c) of the Disclosure
Letter, the Improvements are structurally sound, are in good operating condition
and repair, ordinary wear and tear excepted, are suitable for the purposes for
which they are being used and have been maintained and operated in accordance
with normal industry practice and in material compliance with applicable Law and
Permits.

4.09 Title to Tangible Personal Property. Each Seller has good and valid title
to the tangible personal property included in the Purchased Assets owned by such
Seller or valid and subsisting leases with respect to the tangible personal
property included in the Purchased Assets leased by such Seller. All such owned
tangible personal property is owned free and clear of all Liens, except for
Permitted Exceptions. Each such tangible asset has been maintained in

 

- 22 -



--------------------------------------------------------------------------------

accordance with normal industry practice and is in good operating condition and
repair (subject to normal wear and tear). To the Knowledge of Sellers, Schedule
4.09 includes the address of each location (other than the Business Real
Property) where the Equipment is located.

4.10 Accounts Receivable. All Accounts Receivable (a) represent valid and bona
fide obligations arising from sales actually made or services actually rendered
by the Business in the Ordinary Course, (b) are correct as to amount, and to the
Knowledge of Sellers are legally enforceable according to their terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting enforcement of creditors’ rights
generally and by general principles of equity (whether applied in a proceeding
at law or in equity) and (c) to the Knowledge of Sellers, have no right of
defense or set-off against them. Section 4.10 of the Disclosure Letter contains
a complete and accurate list of all Accounts Receivable as of the date of the
Financial Statement, which list sets forth the aging of such Account
Receivables.

4.11 Litigation. There are no actions, claims, Orders, arbitrations or
proceedings (each a “Proceeding”) pending, or, to the Knowledge of Sellers,
threatened in writing against either Seller relating to or affecting the
Business or any of the Purchased Assets, before or by any Governmental
Authority, or by any other Person. Neither Seller is, in respect of the Business
or any of the Purchased Assets, subject to any Order, that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

4.12 Compliance With Laws. Neither Seller is in material violation of any Law,
Permit or Order applicable to the Business or the Business Real Property or by
which any of the Purchased Assets are bound or subject. Notwithstanding the
foregoing, compliance with Environmental Laws and any environmental condition,
fact or circumstance is exclusively and solely governed by Section 4.17 and this
Section 4.12 does not constitute a representation or warranty as to compliance
with Environmental Laws or any environmental condition, fact or circumstance.

4.13 Labor Matters.

(a) Except as set forth in Section 4.13 of the Disclosure Letter, with respect
to the Business:

(i) there is no collective bargaining agreement or relationship with any labor
organization;

(ii) to the Knowledge of any of Sellers, no executive or manager of the Business
(1) has any present intention to terminate his or her employment, or (2) is a
party to any confidentiality, non-competition, proprietary rights or other such
agreement between such employee and any Person besides such entity that would be
material to the performance of such employee’s employment duties, or the ability
of such entity or Buyer to conduct the Business;

(iii) no labor organization or group of employees has filed any representation
petition or made any written or oral demand for recognition;

 

- 23 -



--------------------------------------------------------------------------------

(iv) to the Knowledge of the Sellers, no union organizing or decertification
efforts are underway or threatened and no other question concerning
representation exists;

(v) no labor strike, work stoppage, slowdown, or other material labor dispute
has occurred, and none is underway or, to the Knowledge of Sellers, threatened;

(vi) there is no workmans compensation liability, experience, or matter outside
the Ordinary Course; and

(vii) there is no employment-related charge, complaint, grievance,
investigation, inquiry, or obligation of any kind, pending or threatened in any
forum, relating to an alleged violation or breach by the Sellers of any law,
regulation, or contract.

(b) Except as set forth in Section 4.13(b) of the Disclosure Letter, there are
no employment contracts or severance agreements with any employees of the
Business. True and complete copies of all such documents have been provided to
Buyer prior to the date of this Agreement.

(c) Sellers have provided to Buyer a true and complete list of all officers and
employees of the Business on the date hereof along with the amount of the
current annual base salary, integrated salary, job title, vacation accrued,
vacation premium, bonuses along with a full and complete description of any
commitments to such officers and employees with respect to compensation payable
hereafter. The Sellers have not, because of past practices or previous
commitments with respect to the Sellers’ officers or employees, established any
rights or expectations on the part of such officers or employees to receive
additional compensation inconsistent with past practices with respect to any
period after the date hereof. To the Knowledge of the Sellers, as of the date
hereof none of the officers of the Business has provided oral or written notice
to either Seller that he or she intends to leave the employment of the Business.

(d) Set forth on Section 4.13(d) of the Disclosure Letter is a description of
all claims, lawsuits or Proceedings made or commenced against the Sellers or
their Affiliates by officers or employees of the Business within the last
twenty-four (24) months.

(e) With respect to the transactions contemplated by this Agreement, any notice
required under any law or collective bargaining agreement has been given, and
all bargaining obligations with any employee representative have been satisfied.

4.14 Employee Benefit Matters.

(a) Section 4.14 of the Disclosure Letter lists each Employee Plan under which
Sellers or any of their Affiliates have any obligations with respect to any
employee or former employee of the Business (the “Seller Employee Plans”).

(b) Each Seller Employee Plan has been maintained, funded and administered in
all material respects in accordance with its terms and complies in form and in
operation in all material respects with the applicable requirements of the
Employee Retirement Income Security

 

- 24 -



--------------------------------------------------------------------------------

Act of 1974, as amended (“ERISA”), the Code and other applicable laws. Other
than routine claims for benefits, there is no claim or lawsuit pending or, to
the knowledge of the Company, threatened in writing against or arising out of an
Seller Employee Plan. Nothing has occurred with respect to any Seller Employee
Plan that could reasonably be expected to subject Buyer to any liability under
ERISA or to any tax, penalty, or other liability under the Code.

(c) Each Seller Employee Plan that is intended to meet the requirements of
Section 401 (a) of the Code has received a favorable determination letter from
the IRS or is maintained pursuant to a prototype or volume submitter plan and is
entitled to rely upon a favorable opinion or advisory letter issued by the IRS
with respect to such prototype or volume submitter plan and there are no
existing circumstances or events that would reasonably be expected to result in
any revocation of, or change to, such determination letter or the unavailability
of reliance on such opinion or advisory letter from the IRS, as applicable, nor
has such revocation or unavailability been threatened.

(d) Seller does not contribute to and is not obligated to contribute nor has
previously contributed to a multiemployer pension plan subject to Title IV of
ERISA or a “multiple employer plan” within the meaning of Section 4063 or 4064
of ERISA that would result in any withdrawal liability due to entering into the
transaction contemplated by this Agreement.

(e) Notwithstanding anything to the contrary in this Agreement, the
representations and warranties set forth in this Section 4.14 are the sole and
exclusive representations and warranties of Sellers with respect to employee
benefit matters, including laws applicable to employee benefits.

4.15 Taxes. All Tax returns for Taxes with respect to the Business for which
Buyer could be liable following the Closing (“Successor Liability Taxes”) have
been timely filed by Sellers with the appropriate Taxing Authority or requests
for extensions have been timely filed, granted, and have not expired for periods
(or portions thereof) ended on or before the Closing Date, and Sellers have paid
all Successor Liability Taxes shown to be due on any such filed Tax returns.
There are no Liens on any of the Purchased Assets resulting from any failure (or
alleged failure) to pay any Successor Liability Tax. No claim, audit or
investigation of the Business is pending, or to Sellers’ Knowledge, threatened
in writing, by any state, local, or other jurisdiction with respect to any
Successor Liability Tax.

4.16 Licenses and Permits. Section 4.16 of the Disclosure Letter sets forth all
licenses, franchises, permits, approvals, authorizations, exemptions,
certificates, registrations and similar documents or instruments of all
Governmental Authorities material to the operation of the Business as it is
currently conducted (“Permits”) (except for those required by Environmental
Laws, which are exclusively and solely governed by Section 4.17), all of which
are in full force and effect. Each Seller is in compliance with the terms and
conditions of all such Permits in the name of such Seller except where such
non-compliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither Seller has received notice
of any claimed or purported default under any Permit that remains pending and
uncured and there are no Proceedings pending, or, to the Knowledge of Sellers,
threatened in writing, to cancel, materially modify or materially change any
such Permit.

 

- 25 -



--------------------------------------------------------------------------------

4.17 Environmental Matters.

(a) Sellers are not in violation of, nor, to the Knowledge of Sellers, have any
liability under, any applicable Environmental Laws with respect to the Business,
or the Business Real Property. In addition, except as set forth on Section 4.17
of the Disclosure Letter, Sellers together currently hold all Permits which are
required under applicable Environmental Laws for the operation of the Business
and the Business Real Property as currently conducted (collectively,
“Environmental Permits”) which Environmental Permits remain in full force and
effect, and there are no pending or threatened Proceedings that would reasonably
be expected to result in the termination, revocation, non-renewal, or adverse
modification of any such Environmental Permits, and neither Seller is in
violation of any Environmental Permits. Section 4.17 of the Disclosure Letter
sets forth all Environmental Permits held by the Sellers for the Business and
Business Real Property. Each Seller is in compliance with the terms and
conditions of all such Environmental Permits. Neither Seller has received notice
of any claims or purported defaults or violations under any Environmental Permit
that remains pending or uncured.

(b) There are no actions, suits, Proceedings, or claims pending or, to Sellers’
Knowledge, threatened in writing by any Governmental Authority or Person against
either Seller with respect to the Business, or the Business Real Property
pursuant to any Environmental Laws, Environmental Permits or Orders.

(c) Neither Seller nor, to the Knowledge of Sellers, its predecessors in
interest or title, have used the Business Real Property for the handling,
treatment, storage, or disposal of any Hazardous Substances, except in
compliance with applicable Environmental Laws and Environmental Permits. Neither
Seller has received any written or, to the Knowledge of Sellers, oral notice or
claim indicating that such Seller or any other Person is potentially liable as a
result of the spilling, dumping, discharge, or release by such Seller or any
other Person of any Hazardous Substances at, on, in, under or about the Business
Real Property.

(d) No Hazardous Substances generated by the Business or at the Business Real
Property have been sent, transferred, transported to, treated, stored, or
disposed of at any property that does or may require investigation or clean-up,
including any site listed or proposed for listing on the National Priority List
promulgated pursuant to CERCLA or to any site listed on any state list of sites
requiring or recommended for investigation or clean-up. Neither the Owned Real
Property nor the Leased Real Property is listed on the National Priorities List
or any state list of sites requiring or recommended for investigation or clean
up.

(e) Sellers have provided Buyer with substantially complete copies of all
written information in their possession or control pertaining to Sellers’
compliance with or liability under any Environmental Laws, Environmental
Permits, or Orders pertaining to the Business, and Business Real Property,
including environmental compliance audits, notices of violations, environmental
site assessments, Orders, regulatory inspections, information requests from
Governmental Authorities, and any releases or threatened releases of Hazardous
Substances pertaining to the Facilities. Listed on Section 4.17 of the
Disclosure Letter is a copy of all environmental reports, site assessments,
Environmental Permits, and other environmental studies and reports possessed by
or under the control of Sellers pertaining to the Business and Business Real
Property. Buyer acknowledges receipt of such documents.

 

- 26 -



--------------------------------------------------------------------------------

(f) To the Knowledge of Sellers, no Hazardous Substances have been spilled,
released, or disposed at, on, in, under or about the Business Real Property
prior to the Closing in violation of or which creates liability under any
Environmental Laws or Environmental Permits.

(g) Sellers have removed all friable asbestos-containing materials from the
Norwood Facility.

(h) Sellers agree to provide Buyer with a reliance letter, in a format and with
terms and conditions acceptable to Buyer, from its consultant for the September
2013 Phase I Environmental Site Assessments of the Greensboro Facilities.

(i) Except for the four (4) underground storage tanks currently in use at the
Norwood Facility, no other underground storage tanks exist on the Business Real
Property.

4.18 Brokers. Except for any fees that will be paid by Sellers or their
Affiliates to Robert W Baird & Co., neither this Agreement, any Transaction
Document nor the sale of the Purchased Assets or any other transactions
contemplated by this Agreement was induced or procured through any Person acting
on behalf of, or representing, Sellers or any of their Affiliates as broker,
finder, investment banker, financial advisor or in any similar capacity, or has
or will give rise to any liability for any brokerage, finder’s or other fee or
commission.

4.19 Insurance. Sellers maintain insurance policies which, in all material
respects, are against risks of a character and in such amounts as customary for
companies of a similar size operating in the same or similar industry as the
Business. Each insurance policy of Sellers pertaining to the Business is in full
force and effect as of the date hereof and all premiums payable to date have
been paid.

4.20 Intellectual Property.

(a) Section 4.20 of the Disclosure Letter sets forth a true and complete list of
all the Business Intellectual Property. Except as set forth on Section 4.20 of
the Disclosure Letter, Labels Company or GPII, as applicable, owns and possesses
good title to all the Business Intellectual Property. To the Knowledge of
Sellers, Labels Company or GPII, as applicable, owns or has the right to use all
material Intellectual Property Rights used in the operation of the Business.

(b) No claims are pending before a Governmental Authority or, to the Knowledge
of Sellers, threatened in writing against either Seller as of the date of this
Agreement with respect to the ownership, use or validity of any the Business
Intellectual Property. Except as set forth on Section 4.20 of the Disclosure
Letter, since December 31, 2011, neither Seller has been sued or charged as a
defendant in any claim, suit, action, or proceeding which involves a claim of
infringement by the Business of any Intellectual Property Rights of any third
party and which has not been finally terminated prior to the date hereof.

 

- 27 -



--------------------------------------------------------------------------------

(c) Each Seller owns and possesses the entire right, title and interest in and
to all Business Intellectual Property created or developed by, for or under the
direction or supervision of such Seller or from the research or development
conducted by such Seller. Sellers have used reasonable efforts, consistent with
customary practices in the industry in which they operate, to preserve the
confidentiality of their respective trade secrets.

4.21 Inventory. The Inventory of the Business (other than scrap) was acquired in
bona fide transactions in the Ordinary Course and is useable and/or saleable in
the Ordinary Course, subject to any reserves for Inventory write-downs reflected
in the most recent balance sheet included in the Financial Statements as
adjusted for the passage of time in accordance with the past custom and practice
of the Business. Sellers together have good and marketable title to the
Inventory to be used or consumed in the Business free and clear of all Liens,
other than Permitted Exceptions.

4.22 Product Warranties. Except as set forth in Section 4.22 of the Disclosure
Letter, each product manufactured, sold, leased, or delivered by the Business
has been in conformity with all applicable contractual commitments and all
express and implied warranties, and the Sellers have no liability or obligation
(and there is no basis for any present or future Proceedings against it giving
rise to any liability or obligation) exceeding $25,000 for replacement or repair
thereof or other damages in connection therewith. No product manufactured, sold,
leased, or delivered by the Business is subject to any guaranty, warranty, or
other indemnity materially different from the applicable standard terms and
conditions of sale or lease, other than those guaranties, warranties or other
indemnities set forth in customer purchase orders.

4.23 Certain Business Relationships with the Business. Except as disclosed on
Section 4.23 of the Disclosure Letter, neither GPII nor any of the Affiliates,
directors, officers or employees of GPII or the Business is a supplier or
customer of the Business.

4.24 Customers; Suppliers. Section 4.24(a) of the Disclosure Letter sets forth
(a) a true, correct and complete list of the ten (10) largest customers of the
Business (based on amounts of revenues from the customers for the twelve
(12)-month period ended December 31, 2012) and (b) a true, correct and complete
list of the ten (10) largest customers of the Business (based on amounts of
revenues from the customers for the 12-month period ended December 31, 2013).
Section 4.24(b) of the Disclosure Letter sets forth a true, correct and complete
list of the ten (10) largest suppliers of the Business (based on amounts of
payments to the suppliers for the twelve (12)-month period ended December 31,
2012) and the ten (10) largest suppliers of the Business based on amounts of
payments to the suppliers for the 12-month period ended December 31, 2013. No
customer listed on Section 4.24(a) of the Disclosure Letter has indicated, to
the Knowledge of Sellers, that it shall stop, or materially decrease the rate
of, buying materials, products or services from the Business. No supplier of the
Business listed on Section 4.24(b) of the Disclosure Letter has indicated, to
the Knowledge of Sellers, that it shall stop, or materially decrease the rate
of, supplying materials, products or services to the Business.

 

- 28 -



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer warrants and represents to Sellers as follows:

5.01 Due Formation. Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Ohio.

5.02 Authority. Buyer has the power and authority to enter into, and perform its
obligations under, this Agreement and each Transaction Document and has taken
all requisite limited liability company action to authorize its execution and
delivery of this Agreement and each Transaction Document to which it is a party
and the performance of its obligations under this Agreement and each Transaction
Document to which it is a party; and this Agreement has been, and at Closing
each such Transaction Document will be, duly executed and delivered by Buyer,
and this Agreement is and at Closing each such Transaction Document will be
binding upon, and enforceable against, Buyer in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity (whether applied
in a proceeding at law or in equity.)

5.03 No Violations.

(a) The execution, delivery or performance by Buyer of this Agreement and each
Transaction Document to which it is a party by Buyer does not and will not,
after the giving of notice, or the lapse of time, or otherwise: violate,
conflict with, result in a breach of, or constitute a default under, the
organizational documents of Buyer, or any Law or any material contract,
agreement, commitment or plan to which Buyer is a party, except for those which,
individually or in the aggregate, would not reasonably be expected to have a
Buyer Material Adverse Effect.

(b) The execution and delivery by Buyer of this Agreement and each Transaction
Document does not, and the performance by Buyer of its obligations hereunder and
thereunder will not, require Buyer to obtain any consent, order, approval,
authorization or other action of, or make any filing with or give any notice to,
any Governmental Authority, except (i) pursuant to the applicable requirements
of the HSR Act or (ii) where failure to obtain such consents, orders, approvals,
authorizations or actions, make such filings or give such notices would not,
individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect.

5.04 Brokers. There is no Person acting on behalf of, or representing, Buyer or
any of its Affiliates as broker, finder, investment banker, financial advisor or
in any similar capacity who will be entitled to any fee in connection with the
transactions contemplated hereby.

5.05 Litigation. There are no Proceedings pending against Buyer or any of its
assets or properties at law or in equity, before or by any Governmental
Authority, or by any other Person, which, individually or in the aggregate,
would reasonably be expected to have a Buyer Material Adverse Effect.

 

- 29 -



--------------------------------------------------------------------------------

5.06 Financial Ability. Buyer has on the date of this Agreement, and on the
Closing Date Buyer shall have, all funds necessary to purchase the Purchased
Assets and to consummate the transactions contemplated by this Agreement and the
Transaction Documents. There is no financing contingency or condition applicable
to the transactions contemplated by this Agreement.

ARTICLE VI

CERTAIN COVENANTS

6.01 Government Filings. Sellers and Buyer have filed with the United States
Federal Trade Commission (“FTC”) and the United States Department of Justice
(“DOJ”) the notification and report form required for the transactions
contemplated hereby, and agree to promptly file any supplemental or additional
information that reasonably may be requested in connection therewith pursuant to
the HSR Act and comply in all material respects with the requirements of the HSR
Act. Sellers shall direct any proceedings or negotiations with any Governmental
Authority relating to any of the foregoing at its sole cost and expense,
provided, that it shall permit Buyer to review any communication given by it to,
and Buyer and Sellers shall consult with each other in advance of any meeting or
conference with, the DOJ, the FTC or any other Governmental Authority or, in
connection with any proceeding by a private party, with any other Person, and to
the extent appropriate or permitted by the DOJ, the FTC or such other applicable
Governmental Authority or other Person, Sellers shall give Buyer the opportunity
to attend and participate in such meetings and conferences. Notwithstanding the
foregoing or anything set forth in this Agreement, no Party’s obligations
hereunder shall be deemed to require such Party to divest any assets or
properties held by such Party or to hold any assets or properties separately as
a condition of obtaining the consent of any Governmental Authority to the
transactions contemplated hereby.

6.02 Access to Records. Pending Closing, Sellers shall, at all reasonable times,
and upon reasonable prior notice, make the Facilities and any financial,
operational and other books and records to the extent relating to the Business
available for examination, inspection and review by Buyer and its
representatives who are bound by the terms of the Confidentiality Agreement;
provided, however, that (a) Buyer shall not contact any customer of the Business
without GPII’s prior written consent, (b) except with the prior consent of GPII,
Buyer’s inspections and examinations shall be conducted during normal business
hours (c) Buyer shall not unreasonably disrupt the normal operations of the
Business, and (d) except as set forth in Section 6.10, in no event shall Buyer
be permitted to perform any invasive or intrusive environmental testing and/or
sampling without Sellers’ prior written consent to such testing and the proposed
scope of same. Buyer hereby acknowledges and agrees that neither the review by
Buyer or its lenders, agents or representatives pursuant to this Section 6.02,
nor the existence of this Section 6.02, shall be interpreted as any manner of
“due diligence” condition precedent to the consummation of any of the
transactions contemplated hereby. Buyer shall immediately repair all damage to
the Leased Real Property or the Owned Real Property occurring as a result of
Buyer’s investigations under this Section 6.02.

 

- 30 -



--------------------------------------------------------------------------------

6.03 Conduct Pending Closing. From the date hereof until the Closing, Sellers
shall conduct and carry on the Business in the Ordinary Course and in material
compliance with Law, and use commercially reasonable efforts to preserve intact
the Purchased Assets, reasonable wear and tear excepted. Except as contemplated
by this Agreement or as otherwise consented to in writing by Buyer, which
consent shall not be unreasonably conditioned, delayed or withheld, solely in
connection with the operation of the Business, Sellers shall:

(a) maintain the Facilities in the Ordinary Course, reasonable wear and tear
excepted;

(b) use commercially reasonable efforts in the Ordinary Course to maintain
Inventory at customary levels consistent with past practice;

(c) not purchase, sell, lease, license, mortgage, pledge or otherwise acquire or
dispose of any properties, rights or assets of or in connection with the
Business with a value in excess of $100,000 individually or $1,000,000 in the
aggregate, except for Inventory purchased, sold or otherwise disposed of in the
Ordinary Course and except for purchases as required to remain in compliance
with Law;

(d) not enter into, or become obligated under, any lease, contract, agreement or
commitment with respect to the Business that would be a Material Contract if
existing on the date hereof;

(e) not enter into any agreement or commitment with any Affiliate of Sellers
other than in the Ordinary Course and terminable without payment or penalty by
the Business on or before Closing;

(f) not grant any Lien, or permit or suffer to exist any Lien, other than a
Permitted Exception, on any of the Purchased Assets or cancel any material debts
or waive any material claims or rights pertaining to the Business or the
Purchased Assets;

(g) not change, amend or otherwise modify any accounting practice or policy with
respect to the Business, except as required by Law or changes in GAAP;

(h) not materially change, amend or otherwise modify or terminate any Material
Contract, other than any expiration of any Material Contract pursuant to its
terms;

(i) maintain in full force and effect with respect to the Business, policies of
insurance of substantially the same type, character and coverage as the policies
carried and maintained by the Business as of the date of this Agreement, it
being understood and acknowledged that Sellers do not maintain property and
casualty insurance on the Facilities;

(j) not authorize or commit to make any capital expenditures following the
Closing except aggregate capital expenditures of less than $100,000; and

(k) not agree or commit to do or otherwise take any action inconsistent with any
of the foregoing.

 

- 31 -



--------------------------------------------------------------------------------

6.04 Consents. Subject to Section 6.05 and 12.02, Sellers shall use commercially
reasonable efforts to obtain prior to the Closing Date any consents,
authorizations or approvals required to consummate the transactions contemplated
by this Agreement (the “Consents”), including those set forth in Section 6.04 of
the Disclosure Letter; provided, however, that Sellers shall have no obligation
to pay any third Person a fee to obtain any such consent, authorization or
approval not already provided for by the applicable agreement or Law; provided,
further, that in the event any such fee is imposed, Sellers shall offer Buyer
the opportunity to pay or reimburse Sellers for such fee in order to obtain such
consent, authorization or approval.

6.05 Investigation. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLERS ARE NOT MAKING AND HAVE NOT AT ANY TIME MADE
ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR
IMPLIED, WITH RESPECT TO THE PURCHASED ASSETS OR ASSUMED LIABILITIES, INCLUDING,
BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO MERCHANTABILITY,
NON-INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ZONING, TAX
CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITION, OPERATING
HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE TRUTH, ACCURACY
OR COMPLETENESS OF THE DOCUMENTS DELIVERED BY SELLERS OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLERS TO BUYER, OR ANY OTHER MATTER OR THING
REGARDING THE PURCHASED ASSETS OR ASSUMED LIABILITIES.

6.06 Commercially Reasonable Efforts. Subject to the terms and conditions
provided in this Agreement, each of the parties hereto shall use its
commercially reasonable efforts to take promptly, or cause to be taken, all
reasonable actions, and to do promptly, or cause to be done, all things
reasonably necessary, proper or advisable under applicable Laws to consummate,
to satisfy such Party’s closing conditions and make effective the transactions
contemplated hereby, to obtain all of such Party’s necessary waivers, consents
and approvals under applicable Laws, including the timely transfer or assignment
of all Permits and Environmental Permits to the extent allowed by Law, and to
effect all of such Party’s necessary registrations and filings under applicable
Laws, in order to consummate and make effective the transactions contemplated by
this Agreement for the purpose of securing to the other Parties hereto the
benefits contemplated by this Agreement.

6.07 Cooperation with Financing. Sellers acknowledge that Buyer may use the
Financial Statements and other information regarding the Business in connection
with any debt financing necessary to consummate the transactions contemplated
hereby. Sellers shall cooperate in a commercially reasonable manner with Buyer
prior to the Closing so that Buyer can obtain financing for the transactions
contemplated by this Agreement. The foregoing cooperation of Sellers shall
include (i) compiling the requisite financial information and preparing any
requisite financial statements, and (ii) subject to the terms of the
Confidentiality Agreement and subject to Section 6.02, granting Buyer and its
accountants and lenders and their respective representatives full and complete
access to the books and records and to personnel knowledgeable about such books
and records, in each case, to the extent reasonably requested by Buyer.

 

- 32 -



--------------------------------------------------------------------------------

6.08 Exclusivity. From the date hereof through the Closing Date or earlier
termination of this Agreement pursuant to Article IX, neither Seller shall, nor
shall either of them permit its respective Affiliates, officers, directors,
employees, representatives and agents to, directly or indirectly, encourage,
consider, solicit, participate in or initiate discussions or negotiations with,
or provide any information to, any Person or group of Persons (other than Buyer
or any of its Affiliates) in furtherance of any merger, sale of assets, sale of
stock, financing or similar transactions involving Labels Company, the Business
or any material portion of the Purchased Assets. Without limiting the
obligations under the preceding sentence, each Seller shall (i) immediately
notify Buyer (orally and in writing) if any discussions or negotiations are
sought to be initiated, any inquiry or proposal is made, any information is
requested with respect to the transactions contemplated hereby or any offer is
made with respect to the Labels Company, the Business or any material portion of
the Purchased Assets, (ii) include in such notification the terms of any such
proposal or offer that it may receive with respect thereto (and provide Buyer
with a copy thereof in writing), including the identity of the soliciting party,
and (iii) keep Buyer informed with respect to the status of the foregoing.

6.09 Notice of Developments. Sellers shall have the continuing obligation
between the execution of this Agreement and the Closing to notify Buyer with
respect to any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth or
listed in the Disclosure Letter, and shall set forth any such update in a
written notice to Buyer; provided, however, the written notice pursuant to this
Section 6.09 shall not be deemed, for purposes of Article X, to have amended the
Disclosure Letter, to have qualified the representations and warranties
contained in Article IV or to have cured any misrepresentation or breach of
warranty that otherwise might have existed hereunder by reason of the
development.

6.10 Environmental Matters.

(a) Norwood Phase II. For a period of six (6) months following the Closing,
Buyer shall be permitted to engage at Buyer’s expense, TRC Companies, Inc., who
employs a “Certified Professional” as defined by Rule 3745-300-01(21) of the
Ohio Administrative Code (“OAC”), (the “Consultant”), to perform at the Norwood
Facility a Phase II Environmental Site Assessment in accordance with the work
plan prepared by such Consultant (“Work Plan”) as set forth on Section 6.10 of
the Disclosure Letter, and any subsequent amendments to the Work Plan as deemed
necessary by such Consultant, the approval of which shall not be unreasonably
withheld, delayed or conditioned by the Sellers (the “Permitted Norwood Phase
II”). Should such Consultant be delayed in performing the Permitted Norwood
Phase II for any reason outside of such Consultant’s or Buyer’s reasonable
control, the Buyer’s right to conduct the Permitted Norwood Phase II set forth
in this Agreement shall be extended for a commensurate time period.

(b) Required Remediation.

(i) If the Permitted Norwood Phase II indicates that environmental conditions
exist at the Norwood Facility that: (1) are in violation of any Environmental
Laws or Environmental Permits; (2) exceed generic numerical standards
established for applicable commercial and industrial exposures under OAC Rule
3745-300-08, as amended, or risk-based commercial and industrial standards
developed under OAC 3745-300-09, as amended, and risk-

 

- 33 -



--------------------------------------------------------------------------------

based commercial and industrial standards developed under OAC 3745-300-09, as
amended, for complete exposure pathways not addressed under OAC 3745-300-08, as
amended (the “Remediation Standards”); or (3) the presence of any friable
asbestos, then, the Norwood Remediation, as herein defined, will be undertaken.
It shall be assumed that any work required for the issuance of the NFA and CNS
shall be deemed to be reasonable.

(ii) Buyer agrees to solicit bids for the Norwood Remediation from several
reputable and qualified consulting firms, and Buyer may select a Consultant to
perform the Norwood Remediation based on consideration of various factors,
including, but not limited to, cost, timing, experience, expertise, success in
obtaining CNS, etc., the selection of which shall be subject to Sellers’ prior
written approval, which approval shall not be unreasonably withheld, delayed or
conditioned (such approved Consultant, the “Remediation Consultant”). If Sellers
fail to respond to Buyer’s notice of the scope and cost of the work, and
selection of a Consultant to perform the Norwood Remediation within ten
(10) Business Days, Sellers shall be deemed to approve of the scope and cost of
the Norwood Remediation and Buyer’s selected Consultant.

(iii) Buyer shall be permitted to engage the Remediation Consultant to address,
remediate, abate, or correct such violations or environmental conditions within
the approved scope and budget: (1) to comply with Environmental Laws and/or
Environmental Permits; (2) under the Voluntary Action Program created under Ohio
Revised Code (“ORC”) Chapter 3746 and the rules adopted thereunder, as amended,
to obtain a No Further Action Letter (the “NFA”) from the Certified Professional
and a Covenant Not to Sue (“CNS”) from Ohio EPA relating to such environmental
conditions; and (3) remove any and all friable asbestos (individually or in the
aggregate the “Norwood Remediation”).

(iv) After Sellers have approved the scope of the Norwood Remediation,
associated budget, and the Remediation Consultant, or waived such right, Buyer
shall control the Norwood Remediation and shall keep the Sellers reasonably
informed of the progress of the Norwood Remediation (including providing the
Sellers with copies of all material submissions, reports or correspondence
related thereto). If Buyer or either Seller receives any material notice or
other correspondence from any Governmental Authority or other Person regarding
the Norwood Remediation they shall promptly provide a copy of such notice to the
other parties. Buyer shall provide reasonable notice and the opportunity for the
Sellers or their designee to: (1) be present at all meetings with the
Remediation Consultant relating to the Norwood Remediation; and (2) review and
provide comments to material written communications with any Governmental
Authority or other Person or any proposed resolution or settlement with such
Governmental Authority or other Person regarding such matters. If Sellers fail
to respond to Buyer concerning such notice or provide comments to Buyer
concerning such written communications with such Governmental Authority within
five (5) days, Sellers shall be deemed to approve of such communications.

(v) Remediation of any environmental conditions relating to the Norwood
Remediation shall be in accordance with the Remediation Standards or applicable
Environmental Laws and Environmental Permits. Upon issuance of the CNS, Sellers’
obligations under Section 6.10(b) and Section 10.02(d) shall terminate and be
deemed to have been discharged in full to the extent relating to environmental
conditions covered by the CNS, except for fulfillment of any ongoing obligations
required in order to maintain the CNS and except as required to fulfill Buyer’s
obligations under subsections 6.10(b)(i)(1), 6.10(b)(i)(3), 6.10(b)(iii)(1) and
6.10(b)(iii)(3).

 

- 34 -



--------------------------------------------------------------------------------

(c) Other Environmental Site Assessments. Other than the Permitted Norwood Phase
II and as required in connection with the Norwood Remediation, Buyer and its
Affiliates, consultants, agents or employees shall not perform any subsurface
environmental sampling, drilling, testing or other investigation on any of the
Business Real Property after the Closing, unless such subsurface sampling,
drilling, testing or other investigation is: (i) required by any Environmental
Laws, or Environmental Permits; (ii) required in response to a written Order by
a Governmental Authority (except if such requirement was precipitated by the
conduct prohibited in Section 6.10(d)); (iii) required by the Landlord of any
Leased Real Property to comply with existing or former Leased Real Property
leases; or (iv) with the prior written consent of the Sellers. Notwithstanding
anything herein to the contrary and without limiting any of Buyer’s other
remedies, in the event that Buyer or its Affiliates breaches this
Section 6.10(c), Buyer and its Affiliates shall not be entitled to
indemnification under Article X with respect to any new matters discovered in
connection with any such prohibited sampling, drilling, testing or other
investigation.

(d) Governmental Notices. Neither Buyer nor any Seller shall, and each shall
cause its respective Affiliates, consultants, agents or employees not to,
initiate any notice to, or action with, any Governmental Authority with respect
to any matter for which Buyer may seek indemnification under Section 10.02 other
than in each case any reporting, notice or other action that is required under
Laws, the Environmental Permits, the NFA, the CNS, or comparable approvals, or
as otherwise set forth in this Agreement.

6.11 [Intentionally Omitted]

6.12 Make Good Provision. If Buyer vacates the Greensboro Facility and the
Greensboro Warehouse Facility upon the expiration of the current term of the
Greensboro Lease Agreements, Buyer shall provide Sellers 30 days prior written
notice of Buyer’s intention to terminate the Greensboro Lease Agreement and
vacate the Greensboro Facility and the Greensboro Warehouse Facility. Sellers
shall remove any alterations, additions, or improvements constructed at the
Greensboro Facility in accordance with Section 13 of the Greensboro Lease
Agreement for the Greensboro Facility and Section 10 of the Greensboro Lease
Agreement for the Greensboro Warehouse Facility and to otherwise repair any
damage to the Premises (as such term is defined in the Greensboro Lease
Agreements) that exist on the Closing Date to the extent such repairs are
required to be made in accordance with the terms of the Greensboro Lease
Agreements.

6.13 Tax Matters. Buyer, on the one hand, and Sellers, on the other, shall
cooperate, as and to the extent reasonably requested by the other party, in
connection with any audit, litigation or other proceeding with respect to
Successor Liability Taxes. Such cooperation shall include the retention and
(upon the other party’s request) the provision of records and information which
are reasonably relevant to any such audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Buyer and
Sellers agree (i) to retain all books and records with

 

- 35 -



--------------------------------------------------------------------------------

respect to Tax matters pertinent to Sellers and the Purchased Assets relating to
any taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any Taxing Authority, and (ii) to
give the other parties reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, Buyer or Sellers, as the case may be, shall allow such party to take
possession of such books and records. Buyer and Sellers further agree, upon
request, to use commercially reasonable efforts to obtain any certificate or
other document from any governmental authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, but not limited to, with respect to the transactions contemplated
hereby). Any information received by any party under this Section 6.13 shall be
kept confidential by the receiving party and its representatives except as may
otherwise be required in connection with the filing of any Tax return or any
claim for refund or in conducting any audit or other proceeding before any
Taxing Authority.

ARTICLE VII

CONDITIONS TO CLOSING APPLICABLE TO BUYER

The obligations of Buyer hereunder are subject to the following conditions
precedent:

7.01 Bring-Down of Sellers Warranties and Covenants. (a) The warranties and
representations made by Sellers in Article IV shall be true and correct on and
as of the Closing Date (except to the extent expressly made as of an earlier
date, in which case as of such date) with the same effect as if such warranties
and representations had been made on and as of the Closing Date, except where
any such failures to be so true and correct, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
(b) Sellers shall have performed and complied with, in all material respects,
all agreements, covenants and conditions on their respective parts required to
be performed or complied with by this Agreement on or prior to the Closing Date;
and (c) at the Closing, Buyer shall have received a certificate executed by an
authorized officer of Sellers evidencing satisfaction of the conditions set
forth in clauses (a) and (b).

7.02 No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting the consummation of such transactions.

7.03 Compliance with HSR Act. The waiting period imposed under the HSR Act shall
have expired or been terminated.

7.04 Closing Deliverables. Sellers shall have delivered to Buyer duly executed
counterparts to the Transaction Documents (other than this Agreement) and such
other documents and deliveries set forth in Section 3.02.

 

- 36 -



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS TO CLOSING APPLICABLE TO SELLERS

The obligations of Sellers hereunder are subject to the following conditions
precedent:

8.01 Bring-Down of Buyer Warranties and Covenants. (a) All warranties and
representations made by Buyer herein to Sellers in Article_V shall be true and
correct on and as of the Closing Date (except to the extent expressly made as of
an earlier date, in which case as of such date) with the same effect as if such
warranties and representations had been made on and as of the Closing Date,
except where any such failures to be so true and correct, individually or in the
aggregate, would not reasonably be expected to result in a Buyer Material
Adverse Effect; (b) Buyer shall have performed and complied with, in all
material respects, all agreements, covenants and conditions on its part required
to be performed or complied with by this Agreement on or prior to the Closing
Date; and (c) at the Closing, Sellers shall have received a certificate executed
by an authorized officer of Buyer evidencing satisfaction of the conditions set
forth in clauses (a) and (b).

8.02 No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting the consummation of such transactions.

8.03 Payment of the Closing Payment. The Closing Payment shall have been paid to
Sellers.

8.04 Compliance with HSR Act. The waiting period imposed under the HSR Act shall
have expired or been terminated.

8.05 Closing Deliverables. Buyer shall have delivered to Sellers duly executed
counterparts to the Transaction Documents (other than this Agreement) and such
other documents and deliveries set forth in Section 3.03.

ARTICLE IX

TERMINATION

9.01 Termination. This Agreement may be terminated at any time prior to the
Closing as follows:

(a) by mutual consent of Buyer and Sellers;

(b) by Buyer, if there shall have been any Material Adverse Effect;

(c) by Buyer or Sellers, if the Closing shall not have occurred on or before
February 3, 2014 (the “End Date”):

(d) by Buyer, if Sellers shall have breached or failed to perform of any of the
covenants and agreements of Sellers set forth in this Agreement, which breach or
failure to perform (i) would result in the failure of a condition set forth in
Article VII and (ii) is not cured

 

- 37-



--------------------------------------------------------------------------------

prior to the earlier of (A) 30 days following receipt by Sellers of written
notice of such breach or failure and (B) the End Date; provided, further, that
Buyer shall not have the right to terminate this Agreement pursuant to this
Section 9.01(d) if it is then in material breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement; or

(e) by Sellers, if Buyer shall have breached or failed to perform of any of the
covenants and agreements of Buyer set forth in this Agreement, which breach or
failure to perform (i) would result in the failure of a condition set forth in
Article VIII and (ii) is not cured prior to the earlier of (A) 30 days following
receipt by Buyer of written notice of such breach or failure and (B) the End
Date; provided, further, that Sellers shall not have the right to terminate this
Agreement pursuant to this Section 9.01(e) if it is then in material breach of
any of its representations, warranties, covenants or agreements set forth in
this Agreement.

9.02 Effect of Termination. In the event that this Agreement is terminated
pursuant to Section 9.01, written notice thereof shall be given to the other
Parties, specifying the provision(s) pursuant to which such termination is made,
and this Agreement shall forthwith become null and void, except (i) for the
provisions of Article I, Article XIII and this Section 9.02, all of which shall
survive termination of this Agreement and (ii) that no termination shall relieve
any Party from liability for any willful or intentional breach of this
Agreement.

ARTICLE X

INDEMNIFICATION

10.01 Survival. Except for those representations and warranties set forth in
Sections 4.01, 4.02, 4.03(b), clause (i) of 4.08(a) as it pertains to title to
Owned Real Property, the first and second sentence of 4.09, 5.01, 5.02 and 5.03
(the “Fundamental Representations”) and those representations set forth in
Section 4.17 (the “Environmental Representations”), the representations and
warranties set forth in Article IV and Article V of this Agreement and the
Disclosure Letter attached hereto shall terminate and cease to have any further
force or effect eighteen (18) months after the Closing Date. Fundamental
Representations and Environmental Representations shall terminate and cease to
have any further force and effect until the latter of five (5) years after the
Closing Date (with respect to the Environmental Representations) or the statute
of limitations under any applicable Laws. The applicable date after which an
applicable representation and warranty set forth in this Agreement shall cease
to have any further force and effect is the applicable “Expiration Date.”
Notwithstanding the foregoing, any Notice of Claim asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice prior to the applicable Expiration Date shall not thereafter be barred by
the Expiration Date and such claims shall survive until finally resolved.

10.02 GPII Indemnification. Subject to the limitations in Sections 10.01 and
10.03, from and after the Closing, GPII agrees to indemnify, defend and hold
Buyer, its Affiliates and each of their officers, directors, employees and
agents (collectively, the “Buyer Indemnitees”) harmless against any actual out
of pocket loss, damage, debt, liability, obligation, interest, penalty, cost and
expense (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) which arise out of or are in respect of:

(a) any breach of any representation or warranty made by GPII in Article IV;

 

- 38 -



--------------------------------------------------------------------------------

(b) any breach of or failure by Sellers to carry out, perform, satisfy and
discharge any covenants or agreements made by Sellers (or any of them) in this
Agreement or any other Transaction Document;

(c) any Pre-Closing Environmental Matters;

(d) the Norwood Remediation Expenses;

(e) any and all Retained Liabilities (other than Retained Liabilities that could
be considered Pre-Closing Environmental Matters); or

(f) all Successor Liability Taxes (or the nonpayment thereof) with respect to
the Purchased Assets: (i) for all Tax periods ending on or before the Closing
Date and the portion through the end of the Closing Date for any Tax period that
includes (but does not end on) the Closing Date, (ii) of an affiliated,
consolidated, combined, or unitary group of which Sellers (or any predecessor)
are or were members on or prior to the Closing Date, including pursuant to
Treasury Regulation Section 1.1502-6 or any analogous or similar state, local,
or non-U.S. law or regulation, and (iii) of any Person imposed on Sellers as a
transferee or successor, by contract or pursuant to any Law, rule or regulation,
which Taxes relate to an event or transaction occurring before the Closing, in
each case, to the extent the liability therefor exceeds any amount reserved for
in the Financial Statements on account of such liability.

10.03 Limitations. The parties right to indemnification pursuant to Sections
10.02 or 10.04 shall be subject to the following limitations:

(a) Sellers shall not have any obligation pursuant to Sections 10.02(a) or
10.02(c),

(i) for any individual Loss or series of related Losses, except to the extent
that the amount of such Losses or series of related Losses under
Section 10.02(a) or 10.02(c) (other than with respect to Environmental
Representations) exceeds Twenty-Five Thousand Dollars ($25,000) and then for the
amount of all Losses beginning at dollar one;

(ii) for any Loss, except to the extent all Losses for which the Buyer
Indemnitees are entitled to indemnification pursuant to Section 10.02(a) or
Section 10.02(c) (after giving effect to the limitation set forth in
Section 10.03(a)(i))) exceeds $600,000 (the “Deductible”), and then only for the
amount by which all such Losses exceed the Deductible;

(iii) for Losses under Section 10.02(a) or Section 10.02(c) other than relating
to the Fundamental Representations and claims sounding in fraud, exceeding, in
the aggregate with all other Losses indemnified pursuant to Section 10.02(a) and
Section 10.02(c), Twenty Percent (20%) of the Purchase Price less the amount of
all Norwood Remediation Expenses actually incurred by Sellers (including amounts
paid out of the Escrow Amount); and

(iv) for any Loss with respect to which a Notice of Claim is provided after the
applicable Expiration Date.

 

-39 -



--------------------------------------------------------------------------------

For the avoidance of doubt, the Parties acknowledge and agree the limitations
set forth in this Section 10.03 shall not apply to any Claim made pursuant to
Section 10.02(d) to the extent within the approved scope of the Norwood
Remediation and associated budget_regardless of whether such Claim also
constitutes a breach of a representation or warranty or a Pre-Closing
Environmental Matter.

(b) In computing such individual or aggregate amounts of claims, the amount of
each claim shall be deemed to be an amount net of any insurance proceeds and any
indemnity, contribution or other similar payment actually recovered by the
Indemnified Party or any Affiliate of the Indemnified Party from any third party
with respect thereto. In the event that the Indemnifying Party shall be
obligated to indemnify the Indemnified Party pursuant to this Article X, the
Indemnifying Party shall, upon payment of such indemnity, be subrogated to all
rights of the Indemnified Party with respect to the Loss to which such
indemnification relates; provided, however, that the Indemnifying Party shall
only be subrogated to the extent of any amount paid by it pursuant to this
Article X in connection with such Loss.

(c) An Indemnified Party shall be entitled to indemnification pursuant to this
Article X only with respect to the amount of Losses that are in excess of the
cash proceeds actually received by such Indemnified Party (after deducting
reasonable costs and expenses incurred in connection with recovery of such
proceeds) pursuant to such Indemnified Party’s insurance policies.

10.04 Buyer Indemnification. Subject to the limitations in Section 10.01 and
10.03, from and after the Closing, each of Parent and Buyer agrees, jointly and
severally, to indemnify, defend and hold Sellers, their Affiliates and each of
their officers, directors, employees and agents (the “Seller Indemnitees”)
harmless against any Losses which arise out of or are in respect of:

(a) the operation of the Business from and after the Closing Date;

(b) any breach of any representation or warranty made by Buyer in Article V;

(c) any breach of or failure by Buyer to carry out, perform, satisfy and
discharge any covenants or agreements made by Buyer in this Agreement or any
other Transaction Document (other than the Transition Services Agreement, which
shall be governed by the terms thereof); or

(d) any and all Assumed Liabilities.

10.05 Indemnification Notice. Promptly upon obtaining knowledge of any claim,
event, fact or demand which gives rise to, or is reasonably expected to give
rise to, a claim for indemnification hereunder, any Party seeking
indemnification under this Article X (an “Indemnified Party”) shall give written
notice of such claim or demand (“Notice of Claim”) to the Party from which
indemnification is sought (an “Indemnifying Party”), setting forth the amount of
the claim, if known. The Indemnified Party shall furnish to the Indemnifying
Party, in reasonable detail, such information as it may have with respect to
such indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the

 

- 40 -



--------------------------------------------------------------------------------

same). No failure or delay by the Indemnified Party in the performance of the
foregoing shall reduce or otherwise affect the obligation of any Indemnifying
Party to indemnify, defend and hold the Indemnified Party harmless, except to
the extent that such failure or delay shall have adversely affected the
Indemnifying Party’s ability to defend against, settle, mitigate or satisfy any
Loss for which the Indemnified Party is entitled to indemnification hereunder.

10.06 Indemnification Procedure. If the claim or demand set forth in the Notice
of Claim given by the Indemnified Party pursuant to Section 10.05 relates to a
claim or demand asserted by a third party, the Indemnifying Party shall have the
right to elect (by notice in writing to the Indemnified Party within thirty
(30) days after the date the Notice of Claim is deemed delivered pursuant to
Section 13.10) to defend such third party claim or demand on behalf of the
Indemnified Party, at the Indemnifying Party’s sole cost and expense. If the
Indemnifying Party elects to defend such third party claim or demand, the
Indemnified Party shall make available to the Indemnifying Party and its agents
and representatives as reasonably requested all records and other materials
which are reasonably required in the defense of such third party claim or demand
and shall otherwise reasonably cooperate with and assist the Indemnifying Party
in the defense of such third party claim or demand, subject to the reimbursement
of the reasonable costs and expenses incurred by the Indemnified Party as a
result of a request by the Indemnifying Party to so cooperate. So long as the
Indemnifying Party is defending such third party claim or demand in good faith,
the Indemnified Party shall not pay, settle or compromise such third party claim
or demand without the consent of the Indemnifying Party, such consent not to be
unreasonably withheld, delayed or conditioned. If the Indemnifying Party elects
to defend such third party claim or demand, the Indemnified Party shall have the
right to participate in the defense of such third party claim or demand, at its
own expense, provided, however, that if the Indemnifying Party does not elect to
defend such third party claim or demand, does not defend such third party claim
in good faith or a timely manner, or if there are one or more legal defenses
available to the Indemnified Party that conflict with those available to the
Indemnifying Party, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the Indemnifying Party’s
expense, to defend or participate in the defense of such third party claim or
demand.

10.07 Effect of Indemnity Payments. The parties agree to treat all payments made
under the indemnity provisions of this Article X as adjustments to the Purchase
Price for Tax purposes and that such agreed treatment shall govern for purposes
hereof.

10.08 Exclusive Remedy. The Parties hereto hereby acknowledge and agree that,
other than claims sounding in fraud, their sole and exclusive remedy after the
Closing Date with respect to any and all claims for money damages relating to
the subject matter of this Agreement, the Transaction Documents and any and all
agreements contemplated by this Agreement (other than the Transition Services
Agreement, which shall be governed by the terms thereof) shall be pursuant to
the indemnification provisions set forth in this Article X. In furtherance of
the foregoing, other than claims sounding in fraud, each Party hereto hereby
waives, to the fullest extent permitted under applicable Law, any and all
rights, claims and causes of action it may have against the other Party in
respect of this Agreement, the Transaction Documents or the transactions
contemplated herein or based upon any Law (including any such rights, claims or
causes of action arising under or based upon common law or otherwise) or
Environmental Laws to seek money damages.

 

- 41 -



--------------------------------------------------------------------------------

10.09 Escrow. From and after the Closing, the Buyer Indemnitees shall be
entitled to payment from the Escrow Amount pursuant to the Escrow Agreement for
all Losses for which any Buyer Indemnitee is entitled under this Buyer shall be
required, in seeking indemnification pursuant to Section 10.02 to first seek
payment for such indemnification claim from the Escrow Amount then held by the
Escrow Agent, prior to seeking payment from any Seller.

10.10 Norwood Expense Notices. From time to time until the Norwood Remediation
is complete and subject to the conditions set forth herein and in the Escrow
Agreement, Buyer may execute and deliver to the Escrow Agent (with a copy to
Sellers) a letter (an “Expense Notice”) requesting that the Escrow Agent pay in
cash by wire transfer of immediately available funds an amount equal to the
amount billed for Norwood Remediation Expenses in accordance with Section 6.10
up to the date of the Expense Notice. Such Expense Notice shall list the
relevant Norwood Remediation Expenses and shall include reasonable documentation
relating to such Norwood Remediation Expenses. The Escrow Agent shall pay in
cash by wire transfer of immediately available funds to Buyer or its designee an
amount equal to the Norwood Remediation Expenses the subject of such Expense
Notice on the eleventh (11th) Business Day after having received such Expense
Notice together with certification by Buyer that Sellers have received such
Expense Notice unless the Escrow Agent has received from Seller (with a copy to
Buyer or its designee) a written objection to any or all such Norwood
Remediation Expenses during the prior ten (10) Business Days), in such case the
Escrow Agent shall pay only the undisputed portion of the Norwood Remediation
Expenses to Buyer or its designee.

ARTICLE XI

EMPLOYEE MATTERS

11.01 Employment of Employees. As of the Closing Date, Seller shall terminate
from employment and Buyer will offer employment to the employees of the Business
listed on Section 11.01 of the Disclosure Letter who remain employed by the
Sellers as of the Closing Date (the “Business Employees”). Sellers shall be
responsible for the payment of all earned but unpaid salaries, bonus, vacation
pay, sick pay, holiday pay, and other like obligations and payments to the
Business Employees for all periods ending on or prior to the Financial Effective
Time. All Business Employees who accept Buyer’s offer of employment “Transferred
Employees” shall be immediately employed on an uninterrupted basis by Buyer as
of the Closing Date. Immediately following the Closing Date, Buyer shall be
responsible for providing each Transferred Employee who has commenced active
employment with Buyer or one of its Affiliates with his or her compensation
earned following the Financial Effective Time; provided, however, that
compensation earned between the Financial Effective Time and the Closing Date
shall be paid in accordance with Section 2.08. Buyer shall also provide each
Transferred Employee who has commenced active employment with Buyer or one of
its Affiliates with employee benefits that are no less favorable in the
aggregate than the employee benefits provided by Buyer and its Affiliates to its
similarly situated (based on position, responsibilities and location) employees
from time to time; provided that nothing contained herein shall mean that Buyer
must offer any benefits under any defined benefit plan or equity compensation
plan. Notwithstanding anything in this Section 11.01 to the contrary, with
respect to any Business Employee who as of the Closing Date is on military
leave, sick leave, maternity leave or short-term disability, except as required
by applicable law, Buyer need only offer to employ such Business Employee for
the

 

- 42 -



--------------------------------------------------------------------------------

period beginning after such absence if such Business Employee returns to
employment in accordance with the terms of such Business Employee’s leave,
provided that such Business Employee commences active employment with Buyer no
later than six (6) months after the Closing Date. Notwithstanding the foregoing,
such six (6) month limitation shall not apply to Business Employees on military
leave as long as such Business Employee applies to return to employment within
ninety (90) days of release or honorable discharge from armed services. Any
Business Employee who is on leave on the Closing Date and commences active
employment with Buyer in accordance with the preceding sentence will cease
employment with Sellers at the end of such leave of absence.

11.02 Sellers’ Employee Plans. The Transferred Employees shall cease to be
eligible to participate and/or be active participants in the Sellers’ Employee
Plans as of the Closing Date. No Employee Plan assets or liabilities held by
Sellers shall be transferred to Buyer. The Sellers shall retain all assets in
any such plans and shall distribute benefits to such Transferred Employees that
shall become entitled to such benefits in accordance with the applicable plan
document and each such employee’s election, as applicable.

11.03 COBRA; WARN Act. On or immediately after the Closing Date, Sellers will
begin providing health care coverage to Transferred Employees and their
qualified beneficiaries in accordance with the continuation health care coverage
requirements of Section 4980B of the Code and Title I, Subtitle B, Part 6 of
ERISA (“COBRA”) or any similar provisions of state law without requiring
Transferred Employees to complete the election process in order to continue the
health care coverage and such coverage shall continue until the earlier of
(1) Buyer begins to provide healthcare coverage to the Transferred Employees and
their qualified beneficiaries, (2) six months following the Financial Effective
Time, or (3) Sellers’ obligations to provide health care coverage to Transferred
Employees and their qualified beneficiaries expires, whichever occurs earlier.
Buyer shall promptly reimburse Sellers the full COBRA rate which Sellers may
charge for COBRA coverage to the Transferred Employees and their qualified
beneficiaries on and after the Closing Date, including those Transferred
Employees (and their qualified beneficiaries) whose employment with Buyer
terminates, for any reason, after the Closing Date. Sellers shall be responsible
for providing any notice required pursuant to the United States Federal Worker
Adjustment and Retraining Notification Act of 1988, any successor United States
federal law, and any other applicable plant closing notification law
(collectively, “WARN”) with respect to a layoff or “plant closing” (i.e., a
closing of the Facilities to the extent deemed to have occurred by WARN)
relating to the Business that occurs prior to the Closing Date and Buyer shall
be responsible for providing any notice required pursuant to WARN with respect
to a layoff or “plant closing” relating to the Business that occurs after the
Closing Date. Buyer shall indemnify and hold harmless Sellers for any WARN
obligations resulting from Buyer’s failure to offer Business Employees
employment on or after the Closing Date.

11.04 Wage Reporting. With respect to employment Tax matters (a) Buyer and
Sellers shall agree to elect the “predecessor-successor” basis for each
Transferred Employee pursuant to the standard procedures in Section 4 of Revenue
Procedure 2004-53, 34 I.R.B. 320 and (b) Buyer and Sellers shall work in good
faith to adopt similar procedures under applicable wage payment, reporting and
withholding Laws in all appropriate jurisdictions.

 

- 43 -



--------------------------------------------------------------------------------

11.05 Vacation. Buyer agrees to give each Transferred Employee credit for prior
years of service with Sellers for purposes of calculating vacation eligibility
that may be received pursuant to the vacation policy of Buyer as is or may be in
effect from time to time after the Closing Date. Sellers shall pay to each
Transferred Employee other than union employees the cash value of all accrued
but unused vacation days within 10 Business Days of the Closing. Seller shall
transfer to Buyer and Buyer shall credit each union Transferred Employee with
the amount of vacation such union Transferred Employee has accrued as of the
Closing Date.

11.06 Buyer’s Employee Plans. For purposes of Buyer’s Employee Plans, each
Transferred Employee shall receive credit for prior years of service with
Sellers for purposes of eligibility, vesting, and level of benefits under such
plans (but shall not receive credit for benefit accrual purposes, other than as
noted in this Article XI) and shall be entitled to participate in the Employee
Plans of Buyer without the application of any applicable waiting periods or
actively at-work conditions. Buyer shall waive any restrictions and limitations
on preexisting medical conditions under its medical plans, except as required by
Law; provided the Sellers provide Buyer with information regarding deductibles,
offsets and out-of-pocket requirements, Buyer will use commercially reasonable
efforts to provide the Transferred Employees and their eligible dependents with
credit for deductibles, offsets and maximum out-of-pocket requirements made
under medical, dental, vision and other welfare Employee Plans of Sellers for
the year in which the Closing Date occurs under Buyer’s employee plans and for
purposes of satisfying any applicable co-payment, deductible, out-of-pocket
maximum or similar requirements under such Buyer employee plans. Within 90 days
after the Closing, Buyer shall cause the Transferred Employees to be eligible to
participate in a tax qualified defined contribution plan sponsored by the Buyer.
Buyer shall take all reasonable action necessary to permit the roll over to such
tax qualified defined contribution plan(s) of account balances from the Seller’s
401(k) plan that are intended to be tax qualified defined contribution plans in
which Transferred Employees participated immediately prior to the Closing Date;
provided in no event will Buyer be obligated to permit Transferred Employees to
transfer their outstanding loans from Seller’s 401(k) plan to Buyer’s tax
qualified defined contribution plan.

11.07 Management Incentive Plan. Sellers will pay all amounts owing to the
Business Employees under the GPII Management Incentive Plan for the calendar
year ending December 31, 2013 on or before March 30, 2014.

11.08 Effect of Agreement. This Agreement is not intended by the parties to
constitute a plan amendment to or create any obligations of the parties with
respect to any Employee Plan of Buyer or Sellers.

ARTICLE XII

CERTAIN OTHER UNDERSTANDINGS

12.01 Post-Closing Access to Records and Records Retention.

(a) Buyer and Sellers shall provide each other with such assistance as may
reasonably be requested by the other in connection with the preparation of any
return or report of Taxes, any audit or other examination by any Taxing
Authority, or any judicial or administrative Proceedings relating to liabilities
for Taxes. Such assistance shall include making employees

 

- 44 -



--------------------------------------------------------------------------------

available on a mutually convenient basis during normal business hours to provide
additional information or explanation of material provided hereunder and shall
include providing copies of relevant Tax returns and supporting material. The
Party requesting assistance hereunder shall reimburse the assisting Party for
reasonable out-of-pocket expenses incurred in providing assistance. Buyer and
Sellers will retain for the full period of any statute of limitations and
provide the other with any records or information which may be relevant to such
preparation, audit, examination, proceeding or determination.

(b) Without limiting Section 12.01(a) above, in order to facilitate the
resolution of any claims made by or against any third party (other than any such
claims made by or against the other Party) after the Closing, upon reasonable
notice, each Party hereto shall, after the Closing but subject to any
confidentiality obligation to a third Person, maintenance of attorney-client
privilege and any other bona fide and good faith restriction on its ability to
provide information or access: (i) afford the officers, employees and authorized
agents and representatives of the other Party reasonable access, during normal
business hours, to the offices, properties, books and records of such Party with
respect to the operation of the Business that are in the possession of such
Party, (ii) furnish to the officers, employees and authorized agents and
representatives of the other Party such additional financial and other
information regarding the Business as the other Party may from time to time
reasonably request and (iii) make available to the other Party the employees of
such Party whose assistance, testimony or presence of such persons as witnesses
in hearings or trials for such purposes; provided, however, that such
investigation shall not unreasonably interfere with the business or operations
of such Party. In no event shall Sellers have access to the tax returns of
Buyer.

(c) Each Party hereto agrees for a period extending five (5) years after the
Closing Date not to destroy or otherwise dispose of any records relating to the
Business and to the period prior to Buyer’s acquisition of the Purchased Assets
and assumption of the Assumed Liabilities. After such five (5) year period, such
Party may destroy or otherwise dispose of such records if such Party shall offer
in writing to surrender such records to the other Party and the other Party
shall fail to agree in writing to take possession thereof during the thirty
(30) day period after such offer is made.

12.02 Consents Not Obtained at Closing. Notwithstanding anything to the contrary
in this Agreement, this Agreement shall not effectuate the assignment or
transfer any instrument, contract, lease, permit or other agreement or
arrangement or any Claim, right or benefit arising thereunder or resulting
therefrom if an assignment or transfer or an attempt to make such an assignment
or transfer without the consent or approval of a third party or governmental
approval would constitute a breach or violation thereof or affect adversely the
rights of Buyer or any Seller thereunder; and any transfer or assignment to
Buyer by Sellers of any interest under any such instrument, contract, lease,
permit or other agreement or arrangement that requires the consent of a third
party or governmental approval shall be made subject to such consent or approval
being obtained. In the event any such consent or approval has not been obtained
on or prior to the Closing Date, the Sellers shall use commercially reasonable
efforts to (i) provide to the Buyer the benefits of any such instrument,
contract, lease, permit, agreement, arrangement or claim, right or benefit and
(ii) cooperate with the Buyer to reach a reasonable and lawful arrangement
designed to provide such benefits to the Buyer. Nothing in this Section 12.02
shall be deemed to constitute a limitation on Sellers’ obligation to disclose
any matter in Section 4.03(a) or Section 4.03(b) of the Disclosure Letter, any
matter which would be required to be disclosed, but for the application of this
Section 12.02.

 

- 45 -



--------------------------------------------------------------------------------

12.03 Bulk Sale Waiver. The parties hereto acknowledge and agree that no filings
with respect to any bulk sales or similar Laws have been made, nor are they
intended to be made, nor are such filings a condition precedent to the Closing.

12.04 Use of Business Names.

(a) Buyer and its Affiliates may use the supply of product literature and
advertising that is part of the Inventory until such supply is exhausted or
until the end of the period of 30 days after the Closing Date (the “Initial
Phase-out Period”), whichever occurs earlier.

(b) Buyer and its Affiliates may sell and otherwise distribute the supply of
products that is part of the Inventory at Closing, even though the products bear
the names “Graphic Packaging”, until the end of the Initial Phase-out Period.

(c) Buyer shall remove all “Graphic Packaging” signs from the premises and
equipment it acquires under this Agreement within thirty (30) days after the
Closing Date.

(d) Other than as provided above in this Section 12.04, no use of “Graphic
Packaging”, in logo form or in any other manner shall be made by Buyer or its
Affiliates. Neither Buyer nor its Affiliates shall acquire or adopt any name,
trademark or trade dress similar or confusingly similar to any name or trademark
retained by Sellers under this Agreement.

12.05 Communications and Remittances.

(a) All mail, communications, notices and/or remittances regarding the Accounts
Receivable and any sales, reimbursements or credits relating to sales after the
Financial Effective Time possessed or received by Sellers at any time after the
Financial Effective Time shall be turned over to Buyer within ten (10) Business
Days of the later of the Financial Effective Time or receipt by Sellers. Sellers
shall cooperate with Buyer, and take such actions as Buyer may reasonably
request, to assure that customers of the Business send such remittances directly
to Buyer and to assure that such remittances from customers of the Business
which are improperly sent to Sellers are not commingled with Sellers’ assets,
but are promptly delivered to Buyer.

(b) Except to the extent constituting Purchased Assets, all mail,
communications, notices and/or remittances regarding sales, reimbursements or
credits relating to sales prior to the Closing Date possessed or received by
Buyer at any time after the Closing Date shall be promptly turned over to
Sellers. Buyer shall cooperate with Sellers, and take such actions as Sellers
may reasonably request, to assure that remittances improperly sent to Buyer are
not commingled with Buyer’s assets but are promptly delivered to Sellers.

(c) As soon as practicable following Closing, the parties agree to send a joint
communication to trade customers relating to changes in address for remittances
and other correspondence.

 

- 46 -



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

13.01 Cost and Expenses. Except as otherwise expressly provided in Sections 2.03
and 2.06, Buyer, Parent and Sellers will pay their own costs and expenses
(including attorneys’ fees, accountants’ fees and other professional fees and
expenses) in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement.

13.02 Entire Agreement. The Disclosure Letter and the Exhibits referenced in
this Agreement are incorporated into this Agreement, and together with the
Confidentiality Agreement and the other Transaction Documents, contain the
entire agreement among the parties hereto with respect to the transactions
contemplated hereunder, and supersede all negotiations, representations,
warranties, commitments, offers, contracts and writings prior to the date
hereof. No waiver, modification or amendment of any provision of this Agreement
shall be effective unless specifically made in writing and duly signed by the
Party to be bound thereby and any other Person to the extent required by
Section 13.11. Buyer acknowledges that Buyer is not relying on and has not
relied on any other representations or warranties regarding the subject matter
of this Agreement other than the representations or warranties set forth in this
Agreement or the Transaction Documents.

13.03 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument.

13.04 Assignment Successors and Assigns. The respective rights and obligations
of the parties hereto shall not be assignable without the prior written consent
of the other parties provided, however, that without the consent of the Sellers,
Buyer may assign its rights hereunder in whole or in part to: (a) any Person of
which Parent beneficially owns 100% of the outstanding equity interest;
provided, however, that Buyer shall remain liable for payment and other
obligations hereunder, or (b) any Person providing financing to Buyer for the
transactions contemplated hereby as security therefor. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns.

13.05 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the essential economic or legal substance of
the transactions contemplated hereby is not affected. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

13.06 Headings. The captions of the various Articles and Sections of this
Agreement have been inserted only for convenience of reference and shall not be
deemed to modify, explain, enlarge or restrict any of the provisions of this
Agreement.

 

- 47 -



--------------------------------------------------------------------------------

13.07 Governing Law. The validity, interpretation and effect of this Agreement
and all transactions related to, arising out of or relating to this Agreement
shall be governed exclusively by the laws of the State of Delaware, excluding
its conflict of laws provisions.

13.08 Press Releases. The content and timing of any initial press release with
respect to this Agreement or the transactions contemplated hereby (whether
issued as a joint press release or as individual press releases by each of the
Sellers and Buyer) shall be agreed to by each of the Sellers and Buyer and
thereafter each of the Sellers and Buyer agree to consult with each other before
issuing any press release or making any public statement with respect to this
Agreement or the transactions contemplated hereby and, except for any press
releases and public announcements the making of which may be required by
applicable Law or any listing agreement with any national securities exchange,
will not issue any such press release or make any such public statement prior to
such consultation.

13.09 U.S. Dollars. All amounts expressed in this Agreement and all payments
required by this Agreement are in United States dollars.

13.10 Notices.

(a) All notices, requests, demands and other communications under this Agreement
shall be in writing and delivered in person, or sent by (i) electronic mail,
(ii) certified mail, postage prepaid, or (iii) nationally recognized overnight
courier with a reliable tracking system, and properly addressed as follows:

To Sellers:

Graphic Packaging International, Inc.

1500 Riveredge Parkway, Suite 100

Atlanta, GA 30328

Attention: Law Department

With Copy To:

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, GA 30309

Attention: W. Scott Ortwein

W. Scott Kitchens

To Buyer or Parent:

Multi-Color Corporation

4053 Clough Woods Drive

Batavia, Ohio 45103

Attention: Nigel Vinecombe

 

- 48 -



--------------------------------------------------------------------------------

with a required copy to:

Multi-Color Corporation

4053 Clough Woods Drive

Batavia, Ohio 45103

Attention: Sharon E. Birkett

and:

Keating Muething & Klekamp PLL

One East Fourth Street

Suite 1400

Cincinnati, Ohio 45202

Attention: Michael J. Moeddel

(b) Each Party may from time to time change its address for the purpose of
notices to that Party by a similar notice specifying a new address, but no such
change shall be deemed to have been given until it is actually received by the
Party sought to be charged with its contents.

(c) All notices and other communications required or permitted under this
Agreement which are addressed as provided in this Section 13.10, if delivered
personally or by air courier, shall be effective upon delivery; if sent by
electronic mail, shall be delivered upon receipt of proof of transmission and if
delivered by mail, shall be effective three (3) days after deposit in the United
States mail, postage prepaid.

13.11 No Third Party Beneficiaries. This Agreement is solely for the benefit of
Sellers and their successors and permitted assigns with respect to the
obligations of Buyer under this Agreement and solely for the benefit of Buyer
and its successors and permitted assigns with respect to the obligations of
Sellers under this Agreement. This Agreement shall not be deemed to confer upon
or give to any other third party any remedy, claim, liability, reimbursement,
cause of action or other right provided, that notwithstanding any provision to
the contrary herein or in any other Transaction Document, the parties expressly
acknowledge and agree that the Financing Parties are express third party
beneficiaries of, and may enforce as such the provisions of Sections 13.04(b),
13.13(b), 13.14 and this Section 13.11 (the “Applicable Sections”). The
Applicable Sections may not be modified, waived or terminated in any manner that
adversely impacts or is adverse in any respect to the Financing Parties without
the prior written consent of the Financing Parties.

13.12 Jurisdiction and Consent to Service. Each Party hereto (a) agrees that any
suit, action or proceeding arising out of or relating to this Agreement may be
brought in the federal courts located in the State of Delaware or, in the event
(but only in the event) such courts do not have subject matter jurisdiction, the
courts of the State of Delaware; (b) consents to the non-exclusive jurisdiction
of each such court in any suit, action or proceeding relating to or arising out
of this Agreement; (c) waives any objection that it may have to the laying of
venue in any such suit, action or proceeding in any such court; and (d) agrees
that service of any court paper may be made in such manner as may be provided
under applicable Laws or court rules governing service of process.

 

- 49 -



--------------------------------------------------------------------------------

13.13 Equitable Remedies. Each of the parties hereto acknowledges and agrees
that, in the event of any breach of any covenant or agreement of this Agreement,
the non-breaching Party would be irreparably and immediately harmed and could
not be made whole by monetary damages. It is accordingly agreed that the parties
hereto (a) shall be entitled, in addition to any other remedy to which they may
be entitled at law or in equity, to seek injunctive relief and/or to compel
specific performance, including to prevent breaches of any covenant or agreement
of this Agreement and (b) will waive, in any action for specific performance,
the defense of the adequacy of a remedy at law and any requirement of a bond or
other security. Notwithstanding anything to the contrary contained in this
Agreement or any other Transaction Document, each of the Sellers and their
respective Subsidiaries, Affiliates, directors, officers, employees, agents,
partners, managers, members or stockholders shall not have any rights or claims
against any of the Financing Parties in any way relating to this Agreement, any
other Transaction Document or any of the transactions contemplated by this
Agreement or the other Transaction Documents, including any dispute arising out
of or relating in any way to the performance of any financing commitments or
arrangements of such Financing Party with respect to the transactions
contemplated hereby, whether at law or equity, in contract, in tort or
otherwise. No Financing Party shall have any liability (whether in contract, in
tort or otherwise) to any Seller or any of its Subsidiaries, Affiliates,
directors, officers, employees, agents, partners, managers, members or
stockholders for any obligations or liabilities of any party hereto under this
Agreement, any other Transaction Document or for any claim based on, in respect
of, or by reason of, the transactions contemplated hereby and thereby, including
any dispute arising out of or relating in any way to the performance of any
financing commitments. Without limiting the foregoing, it is agreed that any
claims or causes of action brought against any Financing Party in its capacity
as such will not be brought in any forum other than the federal and New York
State courts located in the Borough of Manhattan within the City of New York and
shall be governed by the law of the State of New York and that any such claim or
cause of action shall be subject to Section 13.14 of this Agreement.

13.14 WAIVER OF A JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

13.15 No Presumption Against Drafter. Each of the parties hereto has jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or if a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties hereto and no
presumptions or burdens of proof shall arise favoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

13.16 Parent Guaranty. Parent hereby irrevocably guarantees, absolutely and
unconditionally, all obligations of Buyer under (a) this Agreement, including
without limitation the prompt payment and performance by Buyer of all of Buyer’s
obligations under Article III of this Agreement and (b) the Transition Services
Agreement (the “Parent Guaranty”).

 

- 50 -



--------------------------------------------------------------------------------

[Signature Page Follows]

 

- 51 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement the day and year first above written.

 

GRAPHIC PACKAGING

INTERNATIONAL, INC.

By:

  /s/ David W. Scheible

Title:

  Chairman, President and Chief Executive Officer BLUEGRASS LABELS COMPANY, LLC

By:

  /s/ David W. Scheible

Title:

  President MCC-NORWOOD, LLC

By:

  /s/ Sharon E. Birkett Title:   Vice President, Chief Financial Officer and
Secretary

MULTI-COLOR CORPORATION,

solely for purposes of Section 13.16 of this Agreement

By:

  /s/  Mary T. Fetch Title:   Vice President and Treasurer

[Signature Page to Asset Purchase Agreement]